Filed 3/5/18




       IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                             S097558
           v.                        )
                                     )
TODD JESSE GARTON,                   )
                                     )                         Shasta County
          Defendant and Appellant.   )                     Super. Ct. No. 98F4493
____________________________________)


        A jury in Shasta County convicted defendant Todd Jesse Garton of first
degree murder and conspiracy to murder his wife, Carole Garton, and her fetus,
and conspiracy to murder his codefendant’s husband, Dean Noyes. (Pen. Code,
§§ 182, subd. (a)(1), 187, subd. (a); all undesignated references are to this code.)
The jury found true special circumstance allegations that defendant committed
multiple murders, that he committed the murders for financial gain, and that a
principal in each offense was armed with a firearm. (§§ 190.2, subds. (a)(3),
(a)(1), 12022, subd. (a)(1).) The jury returned a verdict of death. This appeal is
automatic. (Cal. Const., art. VI, § 11; Pen. Code, § 1239, subd. (b).) We reverse
defendant’s conviction for conspiracy to murder Dean Noyes and affirm the
judgment in all other respects.




               SEE CONCURRING AND DISSENTING OPINION
                                     I. FACTS

       A. Guilt phase
       Defendant was originally charged with a codefendant, Lynn Noyes. Before
trial, the court severed their cases, and Lynn Noyes pleaded guilty to the murder of
Carole Garton and to the conspiracy to murder her husband, Dean Noyes. For
clarity, we refer to Carole Garton, Lynn Noyes, and Dean Noyes by their first
names. The parties presented the following evidence in Garton’s trial.

           1. Prosecution evidence
       Garton and Lynn met in high school in 1986 and dated for a time. After
Lynn was suspended from high school, she saw Garton less, and by 1987, Garton
had begun dating Carole. In 1990, Garton entered the Marine Corps, and he and
Carole married in 1991. Although Lynn and Garton remained in contact, Lynn
began dating Dean, and the two were married in 1992. Lynn and Dean had
divorced by the time of Garton’s trial in 2001.

               a. Conspiracy to kill Dean Noyes
       In the beginning of 1996 or 1997, after he and Carole had moved to Shasta
County, Garton told his friend Dale Gordon that he was a paid assassin for an
organization he called “The Company.” He began to talk about murdering Lynn’s
husband, Dean, as a “hit” or “assassination” for this organization in exchange for
money. Over the course of one or two years, Garton and Gordon discussed the
murder “about 50 times, at least,” and “[m]aybe a hundred times.” Garton said he
would be paid $25,000 for such a murder, and although he did not agree to a
particular amount, Garton told Gordon that Gordon would be paid from Dean’s
life insurance policy if he was involved in his murder. Gordon agreed to help plan
and participate in Dean’s murder.



                                         2
       In the spring of 1997, Garton told Lynn that Dean was having an affair and
that “he knew people who could take him out.” Later that year, Lynn received a
call from the husband of the woman with whom Dean was having an affair. When
she confronted Dean, he acknowledged the affair. Lynn then told Garton to “go
ahead and take him out.” She told Garton that Dean would be taking a trip to San
Francisco in the future, and she sent Garton a box with keys to the cars that she
and Dean owned; keys to their home in Gresham, Oregon; pictures of Dean; and
information about where he parked and typically went after work in Portland,
Oregon.
       Garton began discussing a plan to murder Dean with another friend,
Norman Daniels, around October 1997. Garton said there were several “contracts
on [Dean’s] head” because he had embezzled money, and Daniels agreed to
accompany Garton and Gordon and provide “support” for the plan. Garton told
Daniels that he would receive $1,000 after Lynn received Dean’s life insurance
payment if Daniels participated.
       Garton originally planned to kill Dean in San Francisco while he was
attending a conference, and he discussed this plan with Gordon and Daniels. But
the trip was cancelled, and the three never followed through on the plan.
       Instead, Garton and Gordon began planning to murder Dean in Oregon at
his home or workplace. The two told Daniels that they would travel to Portland in
October 1997 “to scout out the area,” and on October 10, 1997, Garton and
Gordon rented rooms in a hotel in Portland. That afternoon, they went to the
Noyeses’ home in Gresham and walked through the house while she was there.
Garton drew a picture of the house, and later Garton and Gordon drove by Dean’s
workplace in downtown Portland. That night, Lynn and Garton had sex in
Garton’s hotel room.


                                         3
       Gordon and Garton returned to Oregon on January 3, 1998. They stayed in
a hotel in the Eugene area, where they met with Lynn. They talked with Lynn
about killing Dean and showed her several guns and knives, as well as
ammunition, additional magazines, handcuffs, latex gloves, and a first aid kit.
Gordon said they did so “to show Lynn that we were really going to do this.”
Lynn spent the night in Garton’s room; the two had sex and returned to their
respective homes the following day.
       In late January or early February 1998, Garton, Gordon, and Daniels met at
the Moose Lodge in Anderson, California, to plan a trip to Oregon to murder
Dean. They discussed two plans: first, they would try to kill Dean at his
workplace; failing that, they would enter the Noyes residence and shoot him there.
Garton also discussed paying Gordon and Daniels for their roles in the killing.
       On February 6, 1998, the three men drove up to Oregon. They brought a
variety of guns, a silencer, communication devices, handcuffs, and latex gloves.
Upon arriving in Gresham, they checked into a motel and stashed their equipment
in their room. They then drove to the parking garage near Dean’s workplace,
where they planned to kill him the next day.
       The next morning, Garton, Gordon, and Daniels rose early and drove to the
parking garage to await Dean’s arrival. But Dean never arrived; unbeknownst to
Garton, Lynn had told Dean to drive the larger of their cars, knowing that this car
would not fit into the garage where the three men waited. After realizing that
Dean had parked elsewhere, the men left and checked into a different hotel. Later,
Garton shot a rifle out the hotel window into a deserted field.
       That afternoon, Lynn came to the hotel. She tried to convince Garton to
abandon the plan, but he insisted that it was too late to do so and that he would try
to kill Dean again that evening. She later called Garton and said she would try to


                                          4
get Dean and his brother, who was visiting at the time, out of the house so that the
killing would not occur in her home.
       That night, Garton, Gordon, and Daniels left the hotel and parked near the
Noyes residence. The men, all armed, approached the house, and Garton went to
the front door. But Garton was unable to open the door, and the men ran back to
their car. They returned to their hotel and departed for California the next
morning.
       After returning home, Garton concocted a new plan to kill Dean. At the
time, Lynn thought Dean was embezzling money from his employer. Garton
planned to use this information to extort Dean and then kill him. He returned to
Gresham in May 1998 and, with Lynn’s assistance, staged a break-in of the Noyes
residence, taking a planner, a laptop, and some computer disks and equipment.
According to Daniels, Garton also planned to kill Dean on this trip if the
opportunity arose. Following the staged break-in, Garton called Daniels from his
hotel room, telling him to send Dean an anonymous e-mail insinuating that
someone knew he was embezzling and threatening harm to his children if he
didn’t cooperate. Daniels complied. Subsequently, Dean received several cryptic
messages from the same anonymous e-mail address. Garton’s computer contained
evidence that he had accessed the account from which these e-mails were sent.
Garton continued to discuss the possibility of murdering Dean with Lynn after
sending these e-mails and after Carole’s murder, but the conspiracy to murder
Dean was never carried out.

               b. Murder of Carole Garton and her fetus
       In October 1997, Carole and Garton discovered that Carole was pregnant.
The prosecution presented evidence that Garton thought children were “pains”




                                          5
who would take away his freedom. He told people that he did not want the child
and that it was not his.
       A few months later, Garton and Carole applied for life insurance. Carole
was approved for a policy of $125,000, which was in effect at the time she was
murdered. Garton was listed as the primary beneficiary.
       In early April 1998, two months after Garton, Daniels, and Gordon had
driven to Oregon to murder Dean, Garton approached Daniels about another
killing. He explained his involvement in The Company and said the organization
would pay Daniels for fulfilling one of its “contracts” to kill someone. After
completing one assassination, Daniels would become a member of The Company.
If Daniels agreed to do this, Garton explained, The Company would send him a
package revealing Daniels’s target. Garton’s code name was “Patriot,” and he
gave Daniels a business card that said “Patriot” and had Garton’s pager number on
it.
       Later that month, in preparation for the killing, Daniels and Garton bought
a handgun, cleaning equipment, a holster, and two boxes of ammunition. Garton
advised Daniels what gun to buy, paid for it, gave Daniels a holster for it, and
helped him break it in. Daniels used that gun to kill Carole.
       On April 27, 1998, Garton bought a label maker, label tape cartridges, a
manila envelope, and a pager. That night, he delivered the “target package” to
Daniels. The package was in a manila envelope with a label on it, and it bore a
wax seal with an imprint resembling a trinket of Garton’s. As Daniels opened the
envelope, Garton told him that if he opened it, he would have to carry out the
assigned killing or else be killed himself.
       The package contained a pager, some photographs, and some newspaper
and magazine excerpts about the Irish Republican Army (IRA). All three
photographs depicted Carole, and the back of one photograph contained
                                          6
information about Carole and Garton, along with a timeframe in which the murder
was to take place and other instructions.
       Garton looked over the package’s contents with Daniels and seemed upset
that the intended victim was his wife. Daniels said he couldn’t carry out the
murder and asked Garton to call someone to change the target; Garton picked up
the phone and started dialing, but then put the phone down and said, “Well, at least
it’s not me.” Garton explained that Carole had been a member of the IRA and had
worked with The Company, but had betrayed the group and so was being targeted
as retribution. Later, on Garton’s advice, Daniels destroyed the photographs and
documents, but kept the imprinted wax seal.
       After that meeting, Garton told Daniels that Daniels should have a received
an introductory e-mail from The Company. Daniels said he had probably deleted
it, and Garton said he would have The Company resend it. Soon thereafter, on
May 6, 1998, Daniels received the introductory e-mail from the address
“companyt@usa.net.” It welcomed him to the organization, informed him how he
would receive coded messages, and explained that someone would be assigned to
follow him and make sure he did his job. Garton responded to the e-mail on
Daniels’s behalf. Over the next week, Daniels exchanged a series of e-mails with
companyt@usa.net regarding his assignment. One of those e-mails contained a
threat on Daniels’s life if he failed to kill Carole. The Company’s e-mail address
was registered to a physical address in Northern Ireland, and drafts of The
Company’s e-mails were found on the computer at the Garton residence.
       As Daniels prepared to murder Carole, Garton provided assistance and
advice. He initially told Daniels to kill Carole while Garton was in Oregon in
early May, so that Garton would have an alibi. He told Daniels how to dispose of
the murder weapon. When Daniels’s request for additional money was denied by
the companyt@usa.net address, Garton offered him money. Garton then advised
                                            7
Daniels to kill Carole on May 16, 1998, because Garton would be gone all day at a
gun show.
       Garton also asked Lynn to help Daniels with the killing. In the fall of 1996,
Garton and Lynn had previously discussed killing Carole as a way for them to
reunite. This time, Garton began by saying that because of the earlier incident in
Oregon, Lynn had no choice but to help The Company with one of its contracts.
He later revealed that Carole was the target and that there was nothing he could do
about it.
       At Garton’s request, Lynn often spoke with Daniels via e-mail, online chat
rooms, instant messaging, and telephone in the weeks leading up to Carole’s
murder. Garton told Daniels that Lynn would psychologically evaluate him on
behalf of The Company, which allowed Lynn to glean information from Daniels
about his preparedness and then pass that information on to Garton.
       On May 16, 1998, Garton and Daniels went to work at a gun show. Garton
had previously recommended killing Carole that day because everyone would be
at the show and killing her at home because they lived in a sparsely populated
area. Carole briefly dropped by the show after a doctor’s appointment, and
Daniels went home with her. After the two watched a movie together, Carole
went to her room and lay down. Daniels drove to return the video, went back to
the house, and then shot her five times.
        Daniels left the house and drove the Gartons’ Jeep to a nearby parking lot,
where he abandoned the vehicle; he and Garton had planned to make the murder
look like it occurred during a robbery. Daniels went home and paged Garton with
the message, “All done, going home.” Garton called Daniels to ask whether the
message was for him, and Daniels confirmed it was. Daniels then left a message
for Lynn, and the two later communicated online and over the phone; she advised


                                           8
him to dispose of any evidence. He also e-mailed companyt@usa.net with the
message, “Package delivered.”
      Later that afternoon, Gordon’s girlfriend, Sarah Mann, arrived at the Garton
residence. Gordon, Daniels, Garton, Carole, and Mann had all planned to go out
that evening. On her way there, Mann saw Daniels driving the Gartons’ Jeep. She
entered the home but saw no one there, so she watched television and played on
the computer. Gordon arrived next, followed about 10 minutes later by Garton.
Garton asked where Carole was, went outside, quickly came back in, and asked
someone to call 911 because their Jeep had been stolen. Mann said she had just
seen Daniels driving the Jeep. But Garton insisted the Jeep had been stolen and
told Gordon he had to call 911.
      Garton then went into the bedroom and discovered Carole’s body. He
yelled for someone to call 911 and attempted to resuscitate Carole. The police
arrived, followed by emergency medical technicians, but they were unable to
revive her. Carole was pronounced dead at the scene.
      That night, Garton paged Daniels and the two spoke on the phone. Garton
asked Daniels if he knew that Carole had been murdered and said the police were
looking for Daniels. Garton also told him to dispose of the evidence. Daniels,
who was at a friend’s house, asked Garton for a ride home to get rid of the gun,
but Garton refused.
      The next morning, May 17, 1998, Daniels asked Lynn to have The
Company protect him. Lynn told Daniels that Garton wanted Daniels to return
home and dispose of the gun, though Garton warned that the house was being
watched; Garton also mentioned the possibility of Daniels fleeing to New York.
      On returning home, Daniels encountered two detectives who had been
monitoring his home and had received information of his return, and Daniels was
taken into custody. The next day, May 18, 1998, at the behest of the detectives,
                                         9
Daniels called Garton. In that recorded conversation, after Daniels told Garton
that he had “copped a plea of jealousy,” Garton said, “I’m going to get on the
phone to the big boys and see what we can pull here,” and “I’ll see whatever
monies you had coming . . . goes to your kid or family or something,” which
Daniels understood as a reference to The Company and the money he would be
paid for killing Carole.
       After Daniels’s arrest, Garton advised Lynn to tell the police that Daniels
was jealous of Garton and Carole’s relationship, that she had only ever interacted
with Daniels over the internet, and that she and Garton had no romantic
relationship. In June 1998, detectives came to Lynn’s house. Seeing them
approach from the kitchen window, she quickly called Garton, who told her to
“remember the truth that [they] discussed, and stick to that.”

           2. Defense evidence
       Garton testified in his defense and denied he was involved in the plot to kill
Dean or in Carole’s murder. He presented the following evidence through his own
testimony and the testimony of several other witnesses.

               a. Conspiracy to kill Dean Noyes
       Garton dated Lynn in high school and broke off the relationship when he
met Carole. But the two remained in contact. When Garton informed her that he
was marrying Carole, Lynn responded that she planned on marrying him and sent
Carole all of Garton’s letters to her in an attempt to stop the wedding. A year
passed without further contact, until Lynn wrote Garton to say she too was getting
married. After moving from California to Bend, Oregon, in the early 1990s,
Garton and Carole reconnected with Lynn and began speaking regularly. During
these conversations, Lynn repeatedly expressed romantic interest in Garton,
although he discouraged such advances.


                                         10
      Carole and Garton eventually moved back to Redding, California, where
Garton began working for a fencing company and a hunting equipment supplier.
On weekends, he would travel to hunting equipment shows across the region;
these trips often took him to Oregon. One of these trips was to Eugene, Oregon,
with Gordon. He met Lynn on this trip, but the two did not have sex; according to
Garton, the two never had sex in the years leading up to Carole’s death. Although
Lynn repeatedly told Garton about her suspicion that Dean was having an affair,
Garton never provided her with any information to confirm these suspicions.
      In early 1998, Garton met with Gordon and Daniels at the Moose Lodge to
discuss an upcoming trip to Portland. The three did not discuss killing Dean.
Instead, they discussed going to a hunting equipment show.
      In February 1998, Garton, Gordon, and Daniels traveled to Portland to
promote Garton’s business. They brought a variety of weapons and gear for their
work, but Garton shot none of the guns they brought during the trip. They spent
the first night at a Quality Inn and visited downtown Portland the next morning;
they did not go to the parking garage near Dean’s work. They then went to the
Hampton Inn, where Garton met Lynn. That evening, Daniels and Gordon took
Garton’s car and went to a bar near Lynn’s home. The three men left the next
morning.
      Garton returned to Portland on May 9, 1998, accompanied by Carole. He
phoned Daniels from the hotel during that visit to discuss an ongoing fencing
project that was behind schedule.

               b. Murder of Carole Garton and her fetus
      Garton presented evidence that he was loving toward Carole and excited for
the impending birth of their child. Garton had been a volunteer youth soccer
coach for a season and was good with kids. He attended a childbirth class with


                                        11
Carole; although he initially admitted being there involuntarily, he became an
active participant in the class. Upon learning that the child would be a boy,
Garton began referring to him as Jesse and bought him a rifle.
          Garton had life insurance through the United States Department of Veterans
Affairs and acquired another policy through a private company in May 1998. He
did not believe Carole had life insurance. He denied having any involvement in
Carole’s killing. He never approached Daniels about becoming a paid assassin.
He never made or saw a wax seal imprinted with a trinket from his home.
Although he did buy an electric label maker, it was for his mother to give to her
friend.
          Garton also did not buy Daniels the gun used in Carole’s murder, nor did he
suggest buying that particular gun. He did give Daniels a holster for it, as well as
drive him to pick up the gun. He also went with Daniels to fire the gun after
Daniels had purchased it.
          On May 16, 1998, Garton went to work at a nearby gun show. Carole
visited the show on the way home from a doctor’s appointment and went home
with Daniels. Later that afternoon, Garton received a message from Daniels
saying, “All done, going home.”
          When Garton came home, Mann and Gordon were there. He asked where
Carole was, but did not tell Mann to call the police because the Jeep had been
stolen. He then discovered Carole’s body. Seeing blood, he yelled for someone to
call 911, tried to find her pulse, and began trying to resuscitate her. The police
arrived and removed him from the house.
          The day after the murder, Garton did not speak with Lynn or with Daniels.
The next day, he received a call from Daniels. Although Daniels said he had
“copped a plea of jealousy,” Garton did not realize at the time that Daniels was
confessing to having killed Carole. In the conversation, Garton assured Daniels
                                          12
that he would receive the money Garton’s fencing company owed him. He also
told Daniels that he would speak with his dad and his older brother — whom he
had previously called “the big boys” — to see what they thought of the situation.

           3. Prosecution rebuttal evidence
       The prosecution presented additional evidence in rebuttal, including the
following: Garton and Carole traveled to Oregon in April 1998; during that visit,
Garton met up with Lynn and the two had sex. During the same month, Garton
ordered business cards from a local printing store for someone who went by
“Patriot,” and he later ordered a flier for Carole’s memorial service from the same
store. He also kept an April 27, 1998 receipt from Office Max, showing the
purchase of a manila envelope, a pager, and a label maker, along with several
other office supplies.

           4. Defense surrebuttal evidence
       The defense presented testimony from Lynn in response to the
prosecution’s evidence concerning the Gartons’ April 1998 trip to Oregon. Lynn
acknowledged she may have made contradictory statements about the trip; she had
previously told detectives that she had not seen Garton in Oregon that month, and
she had later told the prosecution a different story.

       B. Penalty phase
       The prosecution’s penalty phase evidence consisted of victim impact
testimony from Carole’s father, stepmother, and two brothers. The family
members described Carole’s personality and interests, as well as her excitement
about becoming a parent. They described how they learned about Carole’s death
and how seriously her death had affected them as a family and as individuals.
       The defense did not present evidence at the penalty phase. At the
beginning of his closing argument, before discussing the existence of mitigating

                                          13
factors and arguing in favor of a sentence of life without parole, Garton’s counsel
said he had “a message as counsel for Mr. Garton to deliver to” the jury. He
pointed out Daniels’s role in the crime, noted that Garton was incarcerated and
found guilty, and concluded, “To Todd, life without family, freedom, or honor, has
little value. You might as well kill him. He is neither asking nor he expects more
than death from you [sic].”
                              II. GUILT PHASE ISSUES

       A. Wedding ring ruling
       Garton argues that the trial court erred when it denied his request to wear
his wedding ring during trial. He contends this alleged error “violated . . . his right
to present evidence in his defense, to be dressed in civilian attire in the jury’s
presence, and to a reliable guilt and penalty determination in violation of the Fifth,
Sixth, Eighth, and Fourteenth Amendments to the United States Constitution and
his rights under article I, sections 7, 15, 16, and 17 of the California Constitution.”

           1. Background
       At a pretrial hearing, defense counsel requested that the court allow Garton
to wear his wedding ring and a religious necklace during trial. The court found the
request “problematic” and indicated that it would discuss the request with the
bailiff. The prosecutor opposed the request for security reasons. The prosecutor
also commented, “I see no benefit for him wearing [the wedding ring] . . . other
than his attempt to try and persuade the jury that he has nothing to do with this
murder, and that he’s still bonded with his wife, whatever it is he’s trying to
convey subconsciously, or directly to the jury.”
       The court took issue with the non-security ground of opposition concerning
the wedding ring: “I see the People’s point with regards to the wedding band, and
that is, that one could consider the wearing of that band to be an — in effect, a


                                          14
form of communication . . . . The problem with that argument . . . is that if the
Defendant wasn’t in custody, I’m not sure there would be any way I could compel
him to take off his wedding band, even though you may or may not ever get to ask
him about why he’s wearing it.” But the court acknowledged security concerns as
to both items and opined that the effort required to ensure that the necklace and
ring did not enter the jail “may be more of a burden than a busy Deputy Marshal
should have to undertake.”
       At a subsequent hearing, the trial judge said he had spoken with his marshal
and summarized the reasons the jail does not generally allow jewelry to be worn
by inmates: jewelry can be made into a weapon or used for barter, even if the
original wearer does not so intend. The court also noted that Garton would be
wearing a tie and belt at trial, and said that “[t]here [are] roughly at least a hundred
opportunities for the busy Marshal to inadvertently miss one of the now four
items, two of which are small and not readily visible, to be missed and find their
way back to the jail.” Defense counsel offered several options to ensure the
marshals would not miss the jewelry; he suggested providing the marshals with a
checklist or personally taking responsibility for the jewelry. Defense counsel
argued, “[A]ny other defendant who is not in custody in this court . . . would
obviously come in wearing a wedding ring, if that’s their normal course. And so
what we’re now saying is that he is being deprived of the rights that any other
person would have to correctly appear or make a normal appearance before a jury
because of the no-bail situation . . . . And the fact that he does not have a wedding
ring could well be interpreted by jurors as abandonment of his wife, in some sense
or another.” The court was not persuaded and said: “[C]ounsel, there are a great
many married men who never have worn wedding rings. It would really shock me
to think that any juror would start making negative assumptions about a man
whose wife died roughly two years ago because he isn’t currently wearing a ring,
                                          15
never having any knowledge about whether he ever wore a ring.” The court
denied Garton’s request. Garton challenges the court’s ruling as to the wedding
ring but not as to the religious necklace.

              2. Analysis of civilian attire claim
        We first address Garton’s claim that the trial court’s denial of his request to
wear his wedding ring violated his state and federal constitutional rights to be tried
in civilian attire.
        The high court “has declared that one accused of a crime is entitled to have
his guilt or innocence determined solely on the basis of the evidence introduced at
trial, and not on grounds of official suspicion, indictment, continued custody, or
other circumstances not adduced as proof at trial.” (Taylor v. Kentucky (1978) 436
U.S. 478, 485.) In particular, “the State cannot, consistently with the Fourteenth
Amendment, compel an accused to stand trial before a jury while dressed in
identifiable prison clothes.” (Estelle v. Williams (1976) 425 U.S. 501, 512
(Estelle).)
        Among the “substantial reasons for the rule that a criminal defendant is
entitled to be tried in ordinary clothing[, f]oremost is the rationale that compelling
a defendant to go to trial in jail clothing could impair the fundamental presumption
of our system of criminal justice that the defendant is innocent until proved guilty
beyond a reasonable doubt.” (People v. Taylor (1982) 31 Cal.3d 488, 494
(Taylor).) “ ‘Jurors required by the presumption of innocence to accept the
accused as a peer, an individual like themselves who is innocent until proved
guilty, may well see in an accused garbed in prison attire an obviously guilty
person to be recommitted by them to the place where his clothes clearly show he
belongs.’ ” (Ibid., citing Estelle, supra, 425 U.S. at pp. 518–519 (dis. opn. of
Brennan, J.).) In such circumstances, a defendant may not be able to sufficiently


                                             16
present his or her defense due to “the embarrassment associated with . . . wearing
jail garb.” (Taylor, at p. 495.) Further, requiring defendants held in custody to
wear inmate attire can violate the principles of equal protection: “[C]ompelling
the accused to stand trial in jail garb operates usually against only those who
cannot post bail prior to trial.” (Estelle, at p. 505; see Taylor, at p. 495.)
       The trial court’s denial of Garton’s request to wear his wedding ring during
trial does not raise the concerns above. The absence of a wedding ring does not
“identif[y]” a defendant as a person in custody (Estelle, supra, 425 U.S. at p. 502),
nor does it act as a “constant reminder of the accused’s condition” that stems from
“distinctive, identifiable attire” associating a defendant with jail or prison (id. at
pp. 504–505).
       Garton argues that even if his request did not implicate the due process and
presumption of innocence rationales for civilian attire, “he was denied equal
protection of the laws due solely to his custodial status.” He argues that out-of-
custody defendants may wear a wedding ring at trial and implies that there was no
justification for Garton’s inability to do so. It is true that an in-custody criminal
defendant’s compelled wearing of jail-associated attire “impinges on the tenets of
equal protection” because it tends to affect those who cannot afford bail. (Taylor,
supra, 31 Cal.3d at p. 495.) When a criminal defendant who cannot afford bail
must appear at trial in jail attire, “ ‘[h]e suffers a disadvantage as a result of his
poverty [and o]ur traditions do not brook such disadvantage. [Citation.]’ ” (Ibid.)
However, we need not resolve the merits of Garton’s equal protection theory; any
such violation was harmless because the absence of his wedding ring did not
impermissibly remind the jury of Garton’s custodial status.




                                           17
           3. Analysis of evidentiary claim
       We next address Garton’s claim that he was “entitled to wear his wedding
ring to rebut evidence that he did not love his wife and child and to prove
affirmatively that he did” during his testimony and while otherwise present at trial.
Garton notes that the jury was instructed pursuant to CALJIC 2.20 that when
evaluating witness testimony during trial, it “may consider . . . [t]he demeanor and
manner of the witness while testifying.” He argues that his wedding ring would
have constituted a portion of his demeanor during his testimony and throughout
his trial. He contends that the trial court’s rejection of his request to wear the ring
constituted an abuse of discretion under state evidentiary law and a violation of his
constitutional right to present evidence. The Attorney General responds that
“while jurors might have drawn certain inferences based on the presence or
absence of a wedding ring on appellant’s finger while he sat at the defense table,
any such inferences would have been inappropriate because they were not based
on evidence.”
       Garton is correct that a jury may consider a witness’s demeanor while
testifying in order to determine the witness’s credibility. (Evid. Code, § 780.)
Further, “[t]he witness’[s] demeanor . . . is always assumed to be in evidence.”
(3A Wigmore, Evidence (Chadbourn ed. 1970) § 946, p. 783; see People v. Adams
(1993) 19 Cal.App.4th 412, 438, citing Dyer v. MacDougall (2d Cir. 1952) 201
F.2d 265, 269 [“a witness’s ‘ “demeanor” — is a part of the evidence’ ”].) A
witness’s demeanor can include everything from facial expressions and hand
gestures to tone and attire. (See Timony, Demeanor Credibility (2000) 49 Cath.
U. L.Rev. 903, 907 [“Generally, demeanor includes the witness’s dress, attitude,
behavior, manner, tone of voice, grimaces, gestures, and appearance. In other
words, demeanor includes ‘all matters which “cold print does not preserve.” ’ ”].)
Although jewelry is not typically part of a witness’s demeanor relevant to his or

                                          18
her credibility, a wedding ring conveys specific meaning, and its presence or
absence may be relevant to credibility determinations in some cases. The
Attorney General is thus incorrect in arguing that a trial court’s ruling that a
witness cannot wear a wedding ring while testifying is never an evidentiary ruling.
       But the trial court did not abuse its discretion in prohibiting Garton from
wearing his wedding ring while testifying or during trial. “ ‘A trial court has
“considerable discretion” in determining the relevance of evidence. [Citation.]
Similarly, the court has broad discretion under Evidence Code section 352 to
exclude even relevant evidence if it determines the probative value of the evidence
is substantially outweighed by its possible prejudicial effects. [Citation.]’ ”
(People v. Jones (2017) 3 Cal.5th 583, 609.) Here, the court reasonably weighed
the security concerns of Garton wearing his wedding ring against the ring’s slight
probative value. We find no abuse of discretion under these circumstances.
       Finally, we reject Garton’s remaining constitutional arguments concerning
the court’s wedding ring ruling. “[T]he trial court’s rulings did not completely
preclude him from pursuing the defense that he was wrongly accused.” (People v.
Masters (2016) 62 Cal.4th 1019, 1079.) Nor did it prevent him from arguing that
he could not have committed the murders because he loved his wife. Rather, the
court permitted Garton to present a variety of evidence on the topic of his
relationship with Carole; indeed, he testified to their relationship himself, as did
several other defense witnesses. The court’s ruling thus did not constitute a
deprivation of Garton’s constitutional right to present a complete defense. (See
Crane v. Kentucky (1986) 476 U.S. 683, 689–691; Masters, at p. 1079.) The
court’s ruling also did not inappropriately invade the province of the jury; its
evidentiary ruling did not “undermine[] the sanctity of jury deliberations and
invade[] the jurors’ mental processes.” (People v. Nelson (2016) 1 Cal.5th 513,
569; see People v. Fuiava (2012) 53 Cal.4th 622, 666 [a ruling that probative
                                          19
value of certain evidence was substantially outweighed by undue consumption of
time did not invade province of jury].) Nor did the ruling violate Garton’s right to
reliable guilt and penalty determinations. (See People v. Gurule (2002) 28 Cal.4th
557, 620 [rejecting argument that “routine” evidentiary ruling violated defendant’s
rights to a reliable penalty, due process, a fair trial, and confrontation].)

       B. Trial security measures for investigating officers
       Garton argues that the trial court violated his rights to due process, a fair
trial, and to reliable guilt and penalty determinations by allowing the prosecution’s
investigating officers to bypass metal detectors while entering the courthouse in
front of jury members. He argues that the officers’ security bypass was inherently
prejudicial to Garton’s right to the presumption of innocence and was not justified
by a manifest need.

            1. Background
       After trial began, Garton’s counsel expressed concern that two investigating
officers had been bypassing security at the entrance to the courthouse. He noted
that the officers sat at the prosecution’s table during trial and argued that their
ability to enter the courthouse without being searched “[s]how[ed] a level of trust
on that side of this courtroom that is not being accorded to us.” Noting that both
officers were expected to testify for the prosecution, the defense argued that the
security bypass “present[ed] an impermissible appearance of credibility to those
officers, being allowed to pass through without the proper search.” The defense
requested that “all participants in the trial that are sitting at counsel table . . . go
through exactly the same entry procedure as everybody else.”
       The court found that the officers’ security bypass was not improper or
prejudicial. Observing that the security checkpoint was put in place to screen for
weapons, the court said that because the officers were permitted to carry weapons


                                            20
in the courtroom (see § 171b, subd. (b)(2)(A)), there was no reason for officers to
go through additional screening once they identified themselves to court security
officers. At the same time, it offered to advise the jury “as to the reasons for that
treatment so that they don’t get the impression which you thought they would get,
that somehow these two officers and potential witnesses have some kind of special
credibility.” Defense counsel declined, saying that “an admonition would do more
harm than good, so we have to live with the lesser of two evils.”

           2. Analysis
       We reject Garton’s claim because nothing in the record suggests the jurors
were aware that the officers were permitted to bypass the metal detectors when
entering the courthouse. Without such evidence, Garton cannot show he was
prejudiced by the procedure. (See People v. Stevens (2009) 47 Cal.4th 625, 642
[holding that defendant’s contention that he should not have been accompanied by
an officer at the witness stand fails for failure to show any prejudice].) Moreover,
even if the jurors had seen the two investigating officers bypassing security at the
entrance to the courthouse, the jurors were instructed with CALJIC 2.20 on the
considerations relevant to evaluating witnesses. These considerations emphasize
the testimony of the witness on the stand. We presume the jury followed the
court’s instructions and would not have considered the officers’ ability to bypass
weapons screening as lending them a false aura of credibility. (People v.
Thompson (2010) 49 Cal.4th 79, 138.) The trial court reasonably concluded that
because the officers were authorized to carry weapons under state law (§ 171b,
subd. (b)(2)(A)), there was no reason to subject them to weapons screening at the
entrance to the courthouse. The court did not err in permitting the continued use
of the security bypass.




                                          21
         C. Confrontation clause error
         Garton contends that his constitutional right to confront the witnesses
against him was violated during the testimony of Shasta County coroner Dr. Susan
Comfort. He argues that Comfort relied on testimonial statements made by
another coroner who performed Carole’s autopsy, violating Crawford v.
Washington (2004) 541 U.S. 36 (Crawford). He argues that such error violated his
right to reliable guilt and penalty determinations.

             1. Background
         As a coroner for Shasta County, Dr. Harold Harrison performed an autopsy
of Carole and her fetus, and authored a report in June 1998. He retired and was
succeeded by Comfort, who testified as a witness for the prosecution at Garton’s
trial.
         Comfort testified that she relied on Harrison’s autopsy report and
associated diagrams, as well as photographs taken at the autopsy and the crime
scene, in forming the opinions she conveyed during her testimony. She also
acknowledged reviewing an emergency medical technician’s crime scene report
and a ballistics report produced by an employee of the California Department of
Justice. The prosecutor then told Comfort, “What I’d like to do is go through with
you Dr. Harrison’s findings in the autopsy of Carole Anne Garton,” and he sought
to introduce several diagrams Comfort had prepared in anticipation of trial that
Comfort testified “accurately reflect[ed] the findings of Dr. Harrison.” Garton’s
counsel objected to introduction of the diagrams, saying, “As I understand, what
this witness is going to be doing is testifying entirely from hearsay. So, we’re
going to object.” The court overruled the objection but noted, “[I]f Dr. Comfort’s
testimony is based on assumptions, such as an assumption of the accuracy of a
diagram or anything else, [then] that needs to be established in her examination.”
The court later warned the prosecution to avoid eliciting testimony from Comfort

                                           22
concerning hearsay, including portions of Harrison’s report upon which she did
not rely in forming her opinions.
       Comfort testified on the trajectories of the bullets that injured Carole and
her fetus, observed that the fetus was approximately eight and a half months old
and would have been viable, and concluded that gunshot wounds caused Carole’s
death. On cross-examination, she estimated that Carole would have died within 20
or 30 minutes of being shot. At no point did either party seek to introduce
Harrison’s autopsy report into evidence.

           2. Analysis
       The Attorney General contends that Garton forfeited his confrontation
clause claim by objecting to Comfort’s testimony only on hearsay grounds. “But
because defendant’s trial occurred before the decision in Crawford, he has not
forfeited his Crawford challenge.” (People v. Clark (2016) 63 Cal.4th 522, 563,
citing People v. Rangel (2016) 62 Cal.4th 1192, 1215 [clarifying that “in a case
tried before Crawford, a defendant does not forfeit a Crawford challenge by
failing to raise a confrontation clause objection at trial”].)
       The confrontation clause of the Sixth Amendment to the federal
Constitution guarantees that “[i]n all criminal prosecutions, the accused shall
enjoy the right . . . to be confronted with the witnesses against him.” In Crawford,
the high court held that this guarantee bars the introduction of testimonial out-of-
court statements offered for their truth unless (1) there is a showing that the
declarant is unavailable and either (2) the defendant had a prior opportunity to
cross-examine the declarant or (3) the defendant has forfeited his right to object
through his own wrongdoing. (Crawford, supra, 541 U.S. at pp. 54, 62.) In light
of the unavailability requirement, we note that greater vigilance by courts in




                                           23
requiring live witnesses to be called when available would help to avoid
confrontation clause problems.
       Garton argues that “Dr. Comfort did little more than convey Dr. Harrison’s
findings verbatim to the jury,” i.e., that she “conveyed his testimony to the jury as
a surrogate witness.” Thus, the core of Garton’s confrontation clause claim is that
Comfort’s testimony introduced out-of-court statements from the autopsy report to
the jury. In this regard, Comfort’s testimony may be grouped into three
categories: (1) in-court statements and opinions premised explicitly on
photographs and X-rays from the autopsy (e.g., “Referring back to the photograph,
other things we can see here, is she’s got this gun powder stippling pattern just like
we saw on gunshot wounds number three and four”); (2) recitations of statements
made by Harrison in the autopsy report; and (3) opinions relying generally on
Harrison’s autopsy report and photographs, but not identifying specific facts from
Harrison’s report or photographs (e.g., “[Comfort]: The cause of death was the
result of multiple gunshot wounds. [Prosecutor]: And what do you base that
opinion on? [Comfort]: After reviewing the autopsy report prepared by Dr.
Harrison and also the photographs that were taken at the scene and at the
autopsy”). Because there was no showing of Harrison’s unavailability, the
confrontation clause bars the admission of any part of Comfort’s testimony that
constitutes testimonial hearsay, unless an exception applies. We begin by
analyzing whether any of the three categories of Comfort’s testimony included
hearsay.
       The first category of Comfort’s testimony, premised explicitly on
photographs and X-rays, did not constitute hearsay. “It is clear that the admission
of autopsy photographs, and competent testimony based on such photographs,
does not violate the confrontation clause. Hearsay is defined as an out-of-court
‘statement.’ (Evid. Code, § 1200.) A statement is defined for this purpose as an
                                         24
‘oral or written verbal expression or . . . nonverbal conduct of a person’ intended
as a substitute for oral or written expression. (Evid. Code, § 225, italics added.)
Only people can make hearsay statements; machines cannot. [Citation.]” (People
v. Leon (2015) 61 Cal.4th 569, 603.)
       The second category of statements, those made by Harrison in the autopsy
report and related by Comfort, did communicate out-of-court statements to the
jury because the autopsy report contained the out-of-court statements of Harrison.
For example, Comfort supplied facts from Carole’s autopsy of which she had no
personal knowledge: “Page 2 [of the autopsy report] contains the external
examination and under that, under the general description, Dr. Harrison states that
the body measures five feet five inches in length and he estimates a weight of 200
pounds and that she is pregnant”; “And that wound, the trajectory of the pathway,
which I was able to determine from reading Harrison’s report, was that it
perforated the uterus, the amnionic sack [sic] surrounding the fetus, then the bullet
entered the head of the baby and then angled downwards”; “I did not see anything
mentioned at all in Harrison’s report, any other kinds of injuries other than
gunshot wounds”; “According to Harrison, they recovered a deformed, large-
caliber projectile and it was in the petrous bone.” Because these facts were
offered for their truth, they were hearsay. (People v. Sanchez (2016) 63 Cal.4th
665, 684 [“If an expert testifies to case-specific out-of-court statements to explain
the bases for his opinion, those statements are necessarily considered by the jury
for their truth, thus rendering them hearsay.”].)
       As to the third category of Comfort’s statements, her own opinions
generally relying on the photographs did not communicate out-of-court statements
because photographs are not statements. With respect to Comfort’s testimony
generally relying on the autopsy report, which does contain Harrison’s written
statements, we have held that an expert may rely on hearsay in forming an opinion
                                          25
and may tell the jury in general terms that she did so. (Sanchez, supra, 63 Cal.4th
at p. 685.) If Comfort had related as true a statement by Harrison, then she would
have communicated hearsay. But this category of Comfort’s testimony did not
directly convey any statements by Harrison, nor in context did her testimony
implicitly do so. Comfort explained earlier in her testimony that in addition to
Harrison’s autopsy report, she reviewed Harrison’s diagrams and all of the
photographs, and that “based on [her] review of all those documents,” she
“reach[ed] the same conclusions in [her] mind” as Harrison. In light of her entire
testimony, it is clear that Comfort was exercising her own independent judgment
to arrive at her conclusions. In sum, this third category of Comfort’s statements
only conveyed to the jury in general terms that Comfort relied on the autopsy
report and did not communicate hearsay to the jury.
       Assuming that the hearsay from the second category of Comfort’s
statements was testimonial within the meaning of Crawford, we find that any
confrontation clause error would have been harmless beyond a reasonable doubt.
(Chapman v. California (1967) 386 U.S. 18, 24.) A relatively small portion of
Comfort’s testimony concerning the state of Carole’s body — only five or six
statements out of testimony spanning 30 transcript pages — was hearsay. More
importantly, the state of Carole’s body and the manner in which she died were not
disputed at trial. The parties stipulated to the fact that Carole was shot from a very
close range, Daniels testified that he shot Carole at that close range, and an
emergency medical technician testified that he saw bullet wounds in Carole’s body
at the crime scene and authenticated photographs showing the same. During guilt
phase closing arguments, Garton’s counsel acknowledged, “[T]here is no issue in
this case about how Carole Garton was shot. Norman did that, not Todd Garton.
How he did it, that issue is not relevant here. [¶] The issue is whether Mr. Garton
was involved to some extent in having Mr. Norman Daniels go and do it.”
                                         26
       Garton argues that the inability to cross-examine Harrison prevented him
from obtaining clarifying details about how the fetus died, which could have
allowed him to contest his intent to kill the fetus and “present a less-aggravated
view of the crime.” Garton claims that Comfort (1) was unable to tell from
Harrison’s autopsy report whether a red dot visible in an autopsy photograph “was
an injury or possibly a little red mole,” and (2) relied on Harrison’s autopsy report
to conclude that Carole’s fetus died of a gunshot wound rather than as a necessary
consequence of Carole’s death. But Garton does not explain how the red dot
would have contradicted either the autopsy report’s or Comfort’s assessment of
the fetus’s cause of death. And because Daniels (not Garton) shot Carole and her
fetus, it is not clear how the fetus’s exact cause of death would have cast doubt on
Garton’s intent to kill the fetus or would have otherwise presented a less
aggravated view of his crime. We thus conclude that Garton was not prejudiced
by the introduction of Comfort’s case-specific hearsay statements concerning the
state of Carole’s body and her cause of death.

       D. Territorial jurisdiction over conspiracy charge
       Garton contends that the trial court erred in finding that it had jurisdiction
over the charge that he conspired to murder Dean in Oregon. He relies on People
v. Buffum (1953) 40 Cal.2d 709 (Buffum), which held that California courts have
jurisdiction over conspiracies to commit out-of-state crimes only when the
conspiratorial acts done in California independently constitute attempts to commit
those crimes.

           1. Background
       The prosecution introduced evidence at the guilt phase tending to show that
Garton, while residing in Shasta County, spent over a year planning to murder
Dean. Gordon testified that Garton began talking with him about a plan to murder


                                          27
Dean around January 1997. He further testified that Garton expected to receive
life insurance proceeds from Dean’s death and offered to share a portion of those
proceeds with Gordon in exchange for assistance in planning and committing the
murder. Daniels testified that Garton approached him with plans to kill Dean in
October 1997 and offered him money in exchange for his help. Daniels and
Gordon testified that Garton talked to each of them in 1997 about murdering Dean
while Dean was on a business trip in San Francisco, though Garton later changed
the plan to murder Dean at his workplace or home in Oregon. Lynn testified that
sometime in 1997, Garton “mentioned the idea” that “he could — or knew people
who could” kill Dean. She also said that after she found out Dean had cheated on
her, she told Garton to kill Dean.
       The prosecution introduced evidence that Daniels, Gordon, and Garton
prepared to murder Dean in California between 1997 and early 1998. Throughout
1997, Garton and Gordon watched violent movies together as “training.” Daniels
testified he and Garton shopped for shoes, rain gear, and wool hats so they would
blend in when in Oregon and that they test-fired a gun they anticipated using in the
murder. Shortly before Daniels, Gordon, and Garton left for Oregon in February
1998, they met at the Moose Lodge in Anderson, California, to discuss details of
the planned murder. Sometime in 1997, Lynn had mailed Garton pictures of
Dean, as well as keys to her home and cars, and Garton discussed using those keys
to enter Dean’s home in case they were not able to kill him at his workplace.
       Daniels and Gordon testified to other planning conduct that occurred
outside of California before February 1998. They each said that Gordon and
Garton traveled to Portland, Oregon, in October 1997 to “scout out” Dean’s home
and workplace. Gordon also said that on that first trip, he and Garton walked
around the Noyeses’ house and discussed entering through the back door. He
remembered that Garton drew a picture of the home and that they drove by Dean’s
                                        28
workplace in downtown Portland. He testified that on a second trip to Oregon in
January 1998, he and Garton met with Lynn in a hotel to discuss their plans to kill
Dean and that they had brought guns and knives with them “to show Lynn that we
were really going to do this.”
       Daniels said that on February 6, 1998, Garton picked Daniels up and took
him back to Garton’s house. The two loaded Garton’s car with an assortment of
guns, ammunition, and knives, as well as a homemade silencer, latex gloves, and
two walkie-talkies. Gordon then met them at the house, and they left for Oregon
shortly thereafter. Gordon and Daniels said the three of them drove off with the
intent to kill Dean at his workplace in Portland the next morning.
       The prosecution presented evidence that Garton, Daniels, and Gordon
arrived in Gresham, Oregon, that evening and checked into a motel. After leaving
their weapons in the motel room, they drove by the parking garage where they had
planned to kill Dean the next morning. They went back to the motel, slept, and
returned to the parking garage with their weapons on the morning of February 7,
1998. Dean never entered the parking garage that morning, and Garton, Daniels,
and Gordon eventually decided to stay at a different hotel. That night, the three
left the hotel with their weapons and parked at a business near the Noyeses’ home.
They each armed themselves and walked to the Noyeses’ home, and Garton tried
to open the front door with a key Lynn had previously mailed him. He could not
open the door with the key, and the men ran back to their car.
       Before trial, Garton moved to dismiss the charge that he conspired to
murder Dean on the ground that the court lacked territorial jurisdiction over the
conspiracy, arguing that Garton’s actions in California were insufficient to
constitute an attempt to commit murder. At a hearing on the issue, the defense
argued that “there was a degree of preparation in California,” but that an attempt
could not begin until Garton arrived in Gresham, Oregon. The court denied the
                                         29
motion, reasoning that “the Defendant and his crime partners engaged in sufficient
California acts to go beyond mere preparation, considering, and in light of, the
unequivocal, clear, expressed intent to commit the murder.”
       During trial, the defense requested an offer of proof hearing pursuant to
Evidence Code section 402 concerning Daniels’s testimony about the conspiracy
to murder Dean, but the court denied the motion as untimely. The defense later
raised a standing objection to “anything dealing with anything up in Oregon”; the
court acknowledged the objection and indicated that counsel would have to renew
it at a later time. The court again discussed the jurisdictional issue in the context
of the defense’s motion for entry of judgment on grounds of insufficient
corroborating evidence of accomplice testimony, and it again rejected Garton’s
jurisdictional arguments. At the close of the guilt phase, the jury convicted Garton
of all conspiracy counts, including the conspiracy to murder Dean.

           2. Analysis
       As noted, Buffum held that a California court has jurisdiction over a
conspiracy to commit a crime in another state when “the acts done within the state
are sufficient to amount to an attempt to commit a crime but not otherwise.”
(Buffum, supra, 40 Cal.2d at p. 716.) In People v. Morante (1999) 20 Cal.4th 403,
432–433, we overruled this jurisdictional rule prospectively, holding that “our
courts do have jurisdiction to criminally prosecute a defendant both for in-state
conspiracies to commit offenses out of state, and for in-state aiding and abetting of
the commission of offenses out of state.” (Id. at p. 409.) But the information
charging Garton with conspiracy to murder Dean was filed in 1998, before we
decided Morante, and thus both parties agree that Buffum governs this case.
Therefore, in order to determine whether the trial court had jurisdiction over the
charge that Garton conspired to commit murder in Oregon, we must determine


                                          30
whether his acts within California’s borders independently constituted an attempt
to commit murder.
       The act element of attempt is satisfied when “a direct but ineffectual act
[has been] done toward [a crime’s] commission.” (§ 21a.) “The overt act element
of attempt requires conduct that goes beyond ‘mere preparation’ and ‘show[s] that
[defendant] is putting his or her plan into action.’ [Citations.]” (People v. Watkins
(2012) 55 Cal.4th 999, 1021 (Watkins).) We recently summarized the boundaries
of an attempt as follows: “For example, if a person decides to commit murder but
does nothing more, he has committed no crime. If he buys a gun and plans the
shooting, but does no more, he will not be guilty of attempt. But if he goes
beyond preparation and planning and does an act sufficiently close to completing
the crime, like rushing up to his intended victim with the gun drawn, that act may
constitute an attempt to commit murder.” (People v. Johnson (2013) 57 Cal.4th
250, 258 (Johnson).) The standard is not that attempt liability attaches when law
enforcement may lawfully intercede for investigative or crime prevention
purposes. (Cf. conc. & dis. opn. of Chin, J., post, at pp. 1, 20, 24.)
       Because there was clear evidence of Garton’s intent to murder Dean, we
review his actions in California under the slight acts rule. “Although a definitive
test has proved elusive, we have long recognized that ‘[w]henever the design of a
person to commit crime is clearly shown, slight acts in furtherance of the design
will constitute an attempt.’ [Citations.]” (People v. Superior Court (Decker)
(2007) 41 Cal.4th 1, 8 (Decker).) “Indeed, where (as here) the crime involves
concerted action — and hence a greater likelihood that the criminal objective will
be accomplished [citation] — there is a greater urgency for intervention by the
state at an earlier stage in the course of that conduct. [Citation.]” (Id. at pp. 10–
11.)


                                          31
       By the morning of February 6, 1998, Garton had planned the murder of
Dean extensively. He had loaded his car with weapons and equipment, and he
then drove away from his home toward the state line with accomplices with the
intent to murder Dean in the Portland area the next day. But, as in many other
attempt cases, “ ‘[t]he line between mere preparation and conduct satisfying the
act element of attempt . . . is difficult to determine; the problem “is a question of
degree and depends upon the facts and circumstances of a particular case.” ’ ”
(People v. Hajek and Vo (2014) 58 Cal.4th 1144, 1192 (Hajek and Vo), overruled
on another ground in People v. Rangel, supra, 52 Cal.4th at p. 1216.) We
conclude that on the facts here, Garton’s actions within California were not
sufficient to satisfy the act element of an attempted murder.
       Our attempt jurisprudence calls for a pragmatic, case-specific approach;
“ ‘the courts should not destroy the practical and common-sense administration of
the law with subtleties as to what constitutes preparation and what constitutes an
act done toward the commission of a crime.’ [Citations.]” (People v. Memro
(1985) 38 Cal.3d 658, 698, overruled on another ground in People v. Gaines
(2009) 46 Cal.4th 172, 181, fn. 2.)
       One factor that our case law on attempted murder has recognized is the
defendant’s geographic proximity to the victim. For example, in Hajek and Vo,
one defendant told a witness that he planned to kill a woman and her family, and
later both defendants drove a stolen van to a place near the family’s home, gained
access to the home while wearing gloves and carrying a pellet gun, and held the
members of the family hostage. (Hajek and Vo, supra, 58 Cal.4th at p. 1193.) We
rejected the defendants’ argument that “there was insufficient evidence of an act
that went beyond mere preparation” under the slight acts rule, noting that “[a]t the
point defendants entered the [victims’] residence and took [two family members]
hostage, it can fairly be said they were ‘ “ ‘actually putting [their murderous] plan
                                          32
into action.’ ” ’[Citations.]” (Id. at p. 1194.) Likewise, in People v. Morales
(1992) 5 Cal.App.4th 917 (Morales), a case we have cited with approval (Johnson,
supra, 57 Cal.4th at p. 258, fn. 4; Hajek and Vo, at p. 1194), the Court of Appeal
found substantial evidence supporting the defendant’s attempted murder
conviction under the slight acts rule where the defendant “not only threatened to
get [the victim] twice, he went home, loaded his gun, drove to his victim’s
neighborhood, and finally hid in a position that would give him a clear shot at [the
victim] if [the victim] left by the front door [of his home].” (Morales, at pp. 926–
927).
        Our cases reviewing the overt act requirement for other attempt crimes
similarly find relevant the defendant’s proximity to the planned crime scene and
the intended victim. For example, in People v. Anderson (1934) 1 Cal.2d 687, 690
(Anderson), we found that the defendant committed sufficient acts to constitute an
attempted robbery. We said, “Defendant’s conduct in concealing the gun on his
person and going to the general vicinity of the Curran theater with intent to
commit robbery may, for present purposes, be classified as mere acts of
preparation but when he ‘walked in there [Curran Theater entrance] about two feet
from the grill’ and ‘pulled out the gun’ and ‘was just going to put it up in the cage
when it went off’, we are satisfied that his conduct passed far beyond the
preparatory stage and constituted direct and positive overt acts that would have
reasonably tended toward the perpetration of the robbery.” (Ibid.; see also
Watkins, supra, 55 Cal.4th at pp. 1021–1024 [reviewing cases finding sufficient
evidence of the overt act element of an attempted robbery].)
        Unlike the defendants’ actions in the cases above, Garton’s actions in
California did not occur in close proximity to the victim or to the anticipated site
of the murder in the Portland area. While in California, Garton could not “enter”
the murder scene (Hajek and Vo, supra, 58 Cal.4th at p. 1194), “hid[e] in a
                                         33
position that would give him a clear shot” (Morales, supra, 5 Cal.App.4th at
p. 927), or even “go[] to the general vicinity” of the planned murder scene
(Anderson, supra, 1 Cal.2d at p. 690).
       We have previously found sufficient evidence of attempted murder when a
defendant was far away from his victim but had no further actions to take to
complete the crimes. In Decker, we held that the trial court erred in dismissing an
attempted murder charge stemming from the defendant’s attempt to “aim at [his
sister] an armed professional who had agreed to commit [her] murder.” (Decker,
supra, 41 Cal.4th at p. 9.) We noted that “[a]lthough Decker did not himself point
a gun at his sister” (ibid.), he “had effectively done all that he needed to do to
ensure that [the victims] be executed” (id. at p. 14). “Decker had secured an
agreement with Holston [an undercover police detective] to murder [his sister]
(and, if necessary, her friend Hermine); had provided Holston with all the
information necessary to commit the crimes; had given Holston the $5,000
downpayment; and had understood that ‘it’s done’ once Holston left with the
money.” (Id. at p. 9.) We explained: “The purpose of requiring an overt act is
that until such act occurs, one is uncertain whether the intended design will be
carried out. When, by reason of the defendant’s conduct, the situation is ‘without
any equivocality,’ and it appears the design will be carried out if not interrupted,
the defendant’s conduct satisfies the test for an overt act. [Citations.] Here, the
record supported at least a strong suspicion that Decker’s intent to have his sister
(and, if necessary, her friend) murdered was unambiguous and that he had
commenced the commission of the crime by doing all that he needed to do to
accomplish the murders.” (Decker, supra, 41 Cal.4th at pp. 13–14.)
       Garton did not arrange to murder his victim from afar; he planned to be an
armed member of a group that would murder Dean in Oregon. Before reaching
the state line, he had done some, but not all of the things that “he needed to do”
                                          34
(Decker, supra, 41 Cal.4th at p. 14) to murder his intended victim. He had
gathered weapons and other equipment, scouted possible crime scenes, prepared
his accomplices, and started driving toward Oregon. But he had not arrived near
the anticipated crime scene, sent his accomplices off to murder Dean without
further assistance, or taken other action sufficient to accomplish Dean’s murder
from afar. We conclude that Garton’s actions in California were insufficient to
satisfy the overt act element.
          The facts of Buffum itself are instructive. There, a surgeon and an
accomplice were convicted of conspiring to perform abortions in violation of
former section 274. (Buffum, supra, 40 Cal.2d at p. 714.) Although the surgeon
refused to perform abortions in Southern California, he took the phone numbers of
several women and told them they would receive a call or gave them a number to
call. His accomplice then called the women or received a call from them, and
arranged to transport them to and from Tijuana, Mexico, where they received
abortions from a third party. (Ibid.) On these facts, we found that the two
defendants’ actions within California were “merely preparatory.” (Id. at p. 718.)
We noted that “[n]o case has been cited or found which holds that persons can be
convicted of an attempt to commit abortions if they do no more within the state
than make arrangements for transportation and then take women from California
to Mexico for the purpose of performing abortions upon them in that country. . . .
There is nothing in the [former] section [274] which indicates that transportation
or arrangement therefor has a direct relation to the acts prohibited by the statute.”
(Ibid.)
          Similarly here, Garton’s actions in California included planning an out-of-
state crime, preparing to commit that crime, and transporting himself and his
accomplices out of the state to commit the crime there. Whereas the defendants in
Buffum intended to act as accomplices to a third party who would commit the
                                           35
relevant crime, Garton planned to commit murder himself. His actions within
California — planning and driving away with guns and accomplices — were
insufficient to amount to attempted murder. Moreover, Garton’s actions in
California on February 6, 1998 were temporally separated by one night from his
actions in Oregon on the morning of February 7, 1998. This significant temporal
gap between when Garton and his coconspirators embarked for Oregon and their
arrival at the location where they planned to kill Dean shows that, at the moment
defendant and his coconspirators entered into Oregon, the plot to kill Dean was not
“in such progress that it [would] be consummated unless interrupted by
circumstances independent of the will of the attempter . . . .” (Buffum, supra, 40
Cal.2d 709 at p. 718.)
       The Attorney General contends that “[a]lthough more than 12 hours elapsed
and about 400 miles were driven between appellant’s departure from Shasta
County on February [6] and the first attempt to kill Dean on February [7], those
circumstances do not preclude a finding that acts in California constituted an
attempt.” He notes that “an act may constitute an attempt even if subsequent acts
are undertaken before a crime is committed,” especially in the context of clearly
shown intent, and he argues that “[l]oading the equipment into his Jeep and
heading north on I-5 were the first steps toward putting his plan into action.”
       A defendant need not take the penultimate action toward a crime to be
guilty of attempt. For example, a defendant need not point a gun at an intended
victim to be guilty of attempted murder; when a defendant has clearly shown
murderous intent, arriving near an intended victim’s home or work with a weapon
and then waiting for the victim can be attempted murder. (Morales, supra, 5
Cal.App.4th at pp. 926–927.) Nor must a defendant be within sight of a victim;
when a defendant has clearly shown murderous intent, unequivocally directing an
accomplice to commit a murder can constitute attempted murder. (Decker, supra,
                                         36
41 Cal.4th at p. 9.) But our case law does not suggest that a defendant with clearly
shown intent need only make preparations or start moving toward the intended
victim to be guilty of attempted murder. (See People v. Miller (1935) 2 Cal.2d
527, 529 [holding that the defendant coming within 200 yards of the intended
victim with a loaded rifle “do[es] not constitute an attempt to commit murder”];
Anderson, supra, 1 Cal.2d at p. 690 [“Defendant’s conduct in concealing the gun
on his person and going to the general vicinity of the Curran theater with intent to
commit robbery may, for present purposes, be classified as mere acts of
preparation”]; cf. Hajek and Vo, supra, 58 Cal.4th at p. 1194 [stating that “[a]t the
point defendants entered the [victims’] residence and took [two family members]
hostage, it can fairly be said they were actually putting [their murderous] plan into
action,” and implying that the point of attempt had not yet been reached when
defendants began driving to the residence, even though they had weapons and
planned to murder the family]; People v. Dillon (1983) 34 Cal.3d 441, 456
[finding attempted robbery of a marijuana field where defendants had armed and
disguised themselves, set off for the field, “made their way past barricades posted
with ‘no trespassing’ signs,” “divided themselves into small groups, encircled the
field,” and laid in wait for their opportunity].) To be sure, the evidence shows that
after Garton left California, he apparently did commit overt acts sufficient to
support an attempted murder conviction. But Buffum does not permit us to
consider these out-of-state acts for the purpose of territorial jurisdiction in
California.
       In sum, we hold that Garton’s activities in California do not satisfy the
overt act element of attempted murder, even considering the clear evidence of his
intent to murder Dean. Although we acknowledge that our dissenting colleagues
would draw the line at a different place, we conclude that Garton’s actions within
California were not sufficient to support a conviction for attempted murder.
                                           37
Accordingly, we reverse Garton’s conviction for conspiracy to murder Dean
Noyes for lack of territorial jurisdiction.

       E. CALJIC No. 8.69 instructional error
       Garton contends that the trial court’s use of CALJIC No. 8.69 allowed the
jury to find him guilty of conspiracy to commit murder without finding that he had
a specific intent to kill. He argues that the court’s instructions reduced the
prosecution’s burden of proof by omitting an essential element of the offense
charged and thus violated his right to due process.

           1. Background
       Garton was charged with three counts of conspiracy to commit murder.
Each charge of conspiracy involved more than two parties: the conspiracies to
murder Carole and her fetus involved three conspirators, and the conspiracy to
murder Dean involved four conspirators. At the close of trial, as to all three
counts, the trial court instructed the jury with a variant of CALJIC No. 8.69. That
instruction stated in relevant part:
       “In order to prove this crime, each of the following elements must be
proved:
       “1. Two or more persons entered into an agreement to kill unlawfully
another human being;
       “2. At least two of the persons specifically intended to enter into an
agreement with one or more other persons for that purpose;
       “3. At least two of the persons to the agreement harbored express malice
aforethought, namely a specific intent to kill unlawfully another human being; and
       “4. An overt act was committed in this state by one or more of the persons
who agreed and intended to commit murder.”



                                              38
        After deliberation, the jury returned guilty verdicts for conspiracy to
murder Carole, conspiracy to murder a human fetus, and conspiracy to murder
Dean.

            2. Analysis
        “ ‘Conspiracy requires two or more persons agreeing to commit a crime,
along with the commission of an overt act, by at least one of these parties, in
furtherance of the conspiracy. [Citations.] A conspiracy requires (1) the intent to
agree, and (2) the intent to commit the underlying substantive offense.’
[Citation.]” (People v. Homick (2012) 55 Cal.4th 816, 870.) The default phrasing
of CALJIC No. 8.69 reflects these elements of specific intent. The instruction
specifies that, in order to prove conspiracy to murder, the prosecutor must prove
that “each of the persons specifically intended to enter into an agreement with one
or more other persons for that purpose” and that “each of the persons to the
agreement harbored express malice aforethought, namely a specific intent to kill
unlawfully another human being.” (CALJIC No. 8.69, italics added.)
        The parties agree that the trial court erred by instructing to the contrary. As
they correctly note, the trial court should have provided instructions informing the
jury that in order to prove that Garton committed conspiracy to commit murder,
the prosecution needed to prove that Garton was one of the several conspirators
who possessed a specific intent to agree and to kill. Instead, the trial court gave a
variant of CALJIC No. 8.69 that is appropriate when a conspiracy involves the
“ ‘feigned participation of a false coconspirator or government agent.’ ” (Use
Note to CALJIC No. 8.69 (7th ed. 2003) p. 388.) Asking the jury to find specific
intent for “at least two” conspirators in a conspiracy with more than two members,
none of whom is feigning involvement, could potentially lead a jury to find an
individual conspirator guilty without finding that he or she possessed a specific


                                          39
intent to agree or to kill. (See People v. Petznick (2003) 114 Cal.App.4th 663,
680–681 [same erroneous CALJIC No. 8.69 instruction “permitted the jury to find
defendant guilty of conspiracy to commit murder without regard to whether or not
he personally intended to kill so long as they found that at least two of the other
participants harbored that intent”].)
       We conclude that the instructional error was harmless under any standard as
to the conspiracies to murder Carole and her fetus. (Because we reverse Garton’s
conviction for conspiracy to murder Dean on jurisdictional grounds, we need not
determine whether this error was harmless as to that conspiracy charge.) In
addition to convicting Garton of the first degree murders of Carole and her fetus,
the jury found true two special circumstances related to those murders: (1) that the
murders were committed as multiple murders and (2) that the murders were
committed for financial gain. The jury was instructed with a version of CALJIC
8.80.1, which stated in relevant part: “If you find that Mr. Garton was not the
actual killer of a human being, you cannot find the special circumstance to be true
unless you are satisfied beyond a reasonable doubt that Mr. Garton, with the intent
to kill, aided, abetted, counseled, commanded, induced, solicited, requested, or
assisted any actor in the commission of the murder in the first degree.” (Italics
added.) Thus, in finding the special circumstances true, the jury necessarily found
that Garton possessed a specific intent to kill Carole and her fetus.
       Moreover, the jury necessarily found that Garton possessed a specific intent
to enter into an agreement with another person to commit the murder. At trial, no
party argued that Garton was the actual killer of Carole and her fetus; all parties
agreed that Daniels was the actual killer. The prosecution’s theory of Garton’s
involvement in the murder of Carole and her fetus was that Garton enlisted
Daniels to commit the murder and provided Daniels with assistance and advice in
carrying out the murder. On the record here, the jury’s conclusion that Garton,
                                         40
“with the intent to kill, aided, abetted, counseled, commanded, induced, solicited,
requested, or assisted any actor in the commission of the murder in the first
degree” necessarily subsumed a finding that Garton intended to enter into an
agreement with Daniels to kill Carole and her fetus. (See People v. Calhoun
(1958) 50 Cal.2d 137, 144 [to show an agreement, “it is sufficient if [the
conspirators] positively or tacitly come to a mutual understanding to accomplish
the act and unlawful design”].) Accordingly, the court’s instructional error was
harmless.

       F. Corroboration of accomplice testimony
       Garton contends the trial court erred in denying his motion for entry of
judgment of acquittal. He argues that the testimony of his accomplices was not
corroborated as required by section 1111 and that the remaining evidence was
insufficient to tie him to each murder and conspiracy charge.

            1. Background
       During the guilt phase, Lynn, Daniels, and Gordon testified extensively as
to Garton’s involvement in the conspiracies to murder Dean, Carole, and Carole’s
fetus. At the close of the prosecution’s case, Garton argued that “the
Prosecution’s entire case rests upon the statements of the accomplices,” but that
his accomplices’ testimony was insufficiently corroborated by evidence
independently linking him to each count of conspiracy and murder. He moved for
a judgment of acquittal on the ground of insufficient evidence pursuant to section
1118.8. The trial court denied that motion as to each count against him.

            2. Analysis
       “Section 1111 serves to ensure that a defendant will not be convicted solely
upon the testimony of an accomplice because an accomplice is likely to have self-
serving motives.” (People v. Davis (2005) 36 Cal.4th 510, 547.) Section 1111

                                         41
provides, as relevant here: “A conviction can not be had upon the testimony of an
accomplice unless it be corroborated by such other evidence as shall tend to
connect the defendant with the commission of the offense; and the corroboration is
not sufficient if it merely shows the commission of the offense or the
circumstances thereof.” (§ 1111.)
       We have explained that “for the jury to rely on an accomplice’s testimony
about the circumstances of an offense, it must find evidence that ‘ “without aid
from the accomplice’s testimony, tend[s] to connect the defendant with the
crime.” ’ [Citations.] ‘The entire conduct of the parties, their relationship, acts,
and conduct may be taken into consideration by the trier of fact in determining the
sufficiency of the corroboration.’ [Citations.] The evidence ‘need not
independently establish the identity of the victim’s assailant’ [citation], nor
corroborate every fact to which the accomplice testifies [citation], and ‘ “may be
circumstantial or slight and entitled to little consideration when standing alone” ’
[citation].” (People v. Romero and Self (2015) 62 Cal.4th 1, 32 (Romero and
Self).) Conversely, “an accomplice’s testimony is not corroborated by the
circumstance that the testimony is consistent with the victim’s description of the
crime or physical evidence from the crime scene. Such consistency and
knowledge of the details of the crime simply proves the accomplice was at the
crime scene, something the accomplice by definition admits. Rather, under
section 1111, the corroboration must connect the defendant to the crime
independently of the accomplice’s testimony.” (Id. at p. 36.) And corroborating
evidence “may not come from, or require ‘ “aid or assistance” ’ from, the
testimony of other accomplices or the accomplice himself.” (People v. Whalen
(2013) 56 Cal.4th 1, 55 (Whalen).)
       Garton contends that the testimony of his accomplices Lynn, Daniels, and
Gordon was uncorroborated as to each count against him. Because we reverse
                                          42
Garton’s conviction for conspiracy to murder Dean on jurisdictional grounds, and
because Gordon testified only as to that conspiracy, we address only Lynn’s and
Daniels’s testimony regarding the remaining conspiracy and murder convictions
concerning the killing of Carole and her fetus.
       During the guilt phase, Daniels testified in detail about the conspiracy and
acts that led to Carole’s death. According to Daniels, at the beginning of April
1998, Garton suggested that Daniels commit a murder for hire as part of an
“assassination ring” he called The Company. Garton said he was a member of
The Company and his code name was “Patriot,” and gave Daniels a business card
with the name Patriot on it. Daniels agreed to participate in the murder in
exchange for money. After he agreed, Daniels and Garton purchased the pistol
that was used to kill Carole, and they picked up the gun after the statutory waiting
period on April 27, 1998. Later that night, Garton delivered a large manila
envelope with a wax seal to Daniels at Daniels’s home, which contained a pager,
several news articles, and several photos of Carole with instructions to murder her
within the next month written on the back. Between April 28 and May 16, 1998,
the day of Carole’s murder, Daniels received and responded to several e-mails
from the address companyt@usa.net concerning the details of the murder. He also
communicated with Lynn online and via phone and pager concerning the murder
and discussed the time and location of the murder with Garton. On the day of the
murder, Daniels drove Carole home from a gun show they had attended together
and shot her in her bedroom. He then left the Gartons’ home in their Jeep, left the
car in a parking lot, went home with the murder weapon, and contacted Garton,
Lynn, the companyt@usa.net address, and several acquaintances.
       In her testimony, Lynn recounted a similar understanding of the conspiracy
to kill Carole and what Garton called The Company. She said that Garton told her
Daniels wanted to get involved in the organization and that Garton eventually
                                         43
asked her to help Daniels carry out a killing for the organization. She described
conversations she had with Daniels and Garton about the planned murder over the
phone and computer, as well as communications with Daniels, Garton, and the
companyt@usa.net address about the murder after it happened. She also described
Garton’s demeanor after the murder, as well as her relationship with Garton in the
wake of Carole’s murder. The day after Carole’s memorial service, she
accompanied Garton to his home to “get rid of” “something that was
incriminating,” and she went with Garton to throw a set of cassette tapes and what
was later identified as a label maker into the Sacramento River.
       Several pieces of independent evidence corroborated these accomplices’
testimony. First, the prosecution presented evidence corroborating Daniels’s
account of Garton’s involvement in the acquisition of the murder weapon. The
owner of a local gun shop, who was a friend of Garton’s, testified that Garton and
Daniels came into his store on April 17 and April 27, 1998, to purchase the type of
pistol used to kill Carole and that Garton gave Daniels money to pay for the
weapon after the waiting period. The store owner identified a receipt from the
store documenting the purchase, which was admitted into evidence.
       Second, there was evidence corroborating Daniels’s and Lynn’s accounts of
Garton’s involvement in the conspiracy through what he called The Company.
Portions of e-mails concerning the conspiracy sent to Daniels’s e-mail address
from the companyt@usa.net address were recovered from the hard drive of the
Garton’s computer.
       Third, there was evidence corroborating the accomplices’ accounts of
Garton’s involvement with the murder and conspiracy after the murder had been
committed. The prosecution introduced records from Garton’s pager indicating
that on the day Carole was murdered, he received a page stating, “All done, going
home,” consistent with Daniels’s description of the page he sent Garton. And
                                        44
Garton’s own statements made during a recorded call with Daniels on May 18,
1998 provided independent corroboration. After Daniels told Garton that he
“copped a plea of jealousy” and asked if Garton could help him get a lawyer,
Garton told Daniels, “I’m gonna get on the phone to the big boys and see what we
can pull here.” This statement is reasonably interpreted as a reference to The
Company and its higher members, i.e., “the big boys.” Later in the call, Garton
said, “And you know you’re still gonna get yours, I’ll see that, I’ll see whatever
monies you had coming goes to your ah, goes to your kid or your family or
something.” This statement corroborated Lynn’s and Daniels’s account that
Daniels anticipated he would receive money for murdering Carole.
       In prior cases, we have found similar evidence sufficient to satisfy the
corroboration requirement of section 1111. (See Whalen, supra, 56 Cal.4th at
p. 56 [defendant’s statement that could be interpreted as admitting his connection
to the charged crimes is sufficient independent corroboration under section 1111];
Romero and Self, supra, 62 Cal.4th at pp. 34–35 [citing cases in which defendant’s
possession and purchase of the murder weapon were deemed sufficient
corroboration].) As to Daniels’s testimony, all of the evidence above, “ ‘ “without
aid from the accomplice’s testimony, tend[ed] to connect the defendant with the
crime.” ’ ” (Romero and Self, at p. 37.) And as to Lynn’s testimony, Garton’s
recorded statements to Daniels and statements made through the
companyt@usa.net address were sufficient corroboration of her account of the
conspiracy and murder. Accordingly, we hold that the trial court did not err in
finding the testimony of Garton’s accomplices sufficiently corroborated under
section 1111.




                                         45
       G. Cumulative guilt phase error
       Garton contends that the cumulative effect of the errors at his trial rendered
it fundamentally unfair and unreliable, requiring reversal of his convictions. We
have determined or assumed that four claims of error have merit: the denial of
Garton’s request to wear his wedding ring, the improper admission of hearsay
related to Carole Garton’s autopsy, the incorrect usage of CALJIC 8.69’s
instructions on conspiracy, and the incorrect assertion of territorial jurisdiction
over a charge that Garton conspired to murder Dean. We hold that “none of the
errors, individually or cumulatively, ‘ “significantly influence[d] the fairness of
defendant’s trial or detrimentally affect[ed] the jury’s determination of the
appropriate penalty.” ’ ” (People v. Valdez (2004) 32 Cal.4th 73, 139 (Valdez).)
The instructional and evidentiary errors were minor, especially in light of other
jury findings and the significant evidence of guilt, and they did not have “negative
synergistic effect[s].” (People v. Hill (1998) 17 Cal.4th 800, 847.) As to the
jurisdictional error, we find no spillover or “synergistic effect.” (Ibid.) When
commenting on Garton’s jurisdictional argument during trial, the court correctly
concluded that even if it had dismissed the conspiracy charge relating to the
attempted murder of Dean, “all of the evidence relating to [the charge] would still
be admissible as evidence under [Evidence Code section] 1101(b) because it
would be evidence relating to motive, intent, [and] plan regarding the Carole
Garton murder. And although these conspiracies are charged separately, they are
clearly, by the evidence . . . interrelated with a common motivation and
design. . . .” Under these circumstances, we find no cumulative error requiring
reversal of Garton’s convictions.




                                          46
                            III. PENALTY PHASE ISSUES

       A. Cumulative penalty phase error
       Garton contends that the cumulative effect of the errors at his trial require
reversal of the death judgment. We conclude beyond a reasonable doubt that
“none of the errors, individually or cumulatively, ‘ “. . . detrimentally affect[ed]
the jury’s determination of the appropriate penalty.” ’ ” (Valdez, supra, 32 Cal.4th
at p. 139.)
       The prosecution focused overwhelmingly on the murders of Carole and her
fetus in the penalty phase argument. The prosecutor mentioned the conspiracy to
murder Dean in one oblique phrase (“He’s the one that pulled these three co-
conspirators into this whole plot to kill, or attempt to kill”) and in one direct
sentence (“And we have proven the conspiracy to murder another person, that was
Dean Noyes”). Otherwise, the prosecution focused the arguments exclusively on
how the murders of Carole and her fetus warranted the death penalty.
       Moreover, as noted, the court would still have allowed evidence of the
conspiracy to murder Dean even if it had concluded that California courts lacked
jurisdiction over that charge. Thus, even if that charge had been dismissed, the
jury would have heard evidence of that conspiracy during the guilt phase and
would have been able to consider it during the penalty phase. Thus, we find no
cumulative error requiring reversal of the death judgment.

       B. Constitutionality of California’s death penalty statute
       Garton raises several constitutional challenges to California’s death penalty
scheme. We have rejected these claims before and decline to revisit our prior
holdings, as follows:
       Consideration of the circumstances of the crime during the penalty phase
pursuant to section 190.3, factor (a), does not result in an arbitrary and capricious


                                          47
application of the death penalty and does not violate the Fifth, Sixth, Eighth, and
Fourteenth Amendments to the federal Constitution. (People v. Winbush (2017) 2
Cal.5th 402, 489 (Winbush); see also Tuilaepa v. California (1994) 512 U.S. 967,
976 [§ 190.3, factor (a) does not violate the Eighth Amendment and is not
unconstitutionally vague].)
       The jury need not make findings that aggravating factors were present, that
they outweighed the mitigating factors, or the factors were substantial enough to
warrant a judgment of death beyond a reasonable doubt under Apprendi v. New
Jersey (2000) 530 U.S. 466, Blakely v. Washington (2004) 542 U.S. 296, Ring v.
Arizona (2002) 530 U.S. 584, and Cunningham v. California (2007) 549 U.S. 270.
(See People v. Merriman (2014) 60 Cal.4th 1, 106; People v. Griffin (2004) 33
Cal.4th 536, 594–595.) The federal Constitution does not require that the trial
court instruct the jury that it must find death is the appropriate penalty, that it must
find aggravating factors outweigh the mitigating factors beyond a reasonable
doubt, or that there is no articulable standard of proof for its penalty
determination. (People v. Delgado (2017) 2 Cal.5th 544; People v. Doolin (2009)
45 Cal.4th 390, 456; People v. Dunkle (2005) 36 Cal.4th 861, 939 [“the capital
sentencing function is not susceptible of a burden of proof quantification”].) And
“[j]urors need not make written findings in determining penalty.” (People v.
Valdez (2012) 55 Cal.4th 82, 180.)
       The federal Constitution does not require the court to instruct the jury that
the prosecution has the burden of persuasion regarding the existence of
aggravating factors, the weight of aggravating versus mitigating factors, and the
appropriateness of a death judgment. (People v. Mendoza (2016) 62 Cal.4th 856,
916; People v. Lenart (2004) 32 Cal.4th 1107, 1136–1137.) In addition, the trial
court need not instruct the jury that life without parole was presumed the
appropriate sentence; “[t]here is no requirement jurors be instructed there is a
                                          48
‘ “ ‘presumption of life’ ” ’ or that they should presume life imprisonment without
the possibility of parole is the appropriate sentence.” (People v. Parker (2017) 2
Cal.5th 1184, 1233.)
       The jury is not required to unanimously find that certain aggravating factors
warrant the death penalty under the Sixth, Eighth, and Fourteenth Amendments to
the federal Constitution, and the equal protection clause does not compel a
different result. (People v. Enraca (2012) 53 Cal.4th 735, 769; People v. Casares
(2016) 62 Cal.4th 808, 854.) The court is also not required to instruct the jury that
it need not unanimously find particular facts in mitigation. (People v. Cage (2015)
62 Cal.4th 256, 293 (Cage).)
       The court’s use of CALJIC No. 8.88, which instructs that jurors must be
“persuaded that the aggravating circumstances are so substantial in comparison
with the mitigating circumstances” to warrant a death judgment, is not
unconstitutionally vague, appropriately informs jurors, and does not violate the
Eighth and Fourteenth Amendments to the federal Constitution. (Id.; People v.
Landry (2016) 2 Cal.5th 52, 122–123; People v. Williams (2016) 1 Cal.5th 1166,
1204–1205.) “We again conclude that the instruction is ‘not unconstitutional for
failing to inform the jury that: (a) death must be the appropriate penalty, not just a
warranted penalty [citation]; (b) [a sentence of life without the possibility of
parole] is required, if it finds that the mitigating circumstances outweigh those in
aggravation [citation] or that the aggravating circumstances do not outweigh those
in mitigation [citation]; (c) [a sentence of life without the possibility of parole]
may be imposed even if the aggravating circumstances outweigh those in
mitigation [citation]; (d) neither party bears the burden of persuasion on the
penalty determination [citation].” (Landry, at p. 122.)
       The use of adjectives like “extreme” and “substantial” in the list of
mitigating factors in section 190.3 does not act as a barrier to the jury’s
                                           49
consideration of mitigating evidence in violation of the federal Constitution.
(People v. McKinnon (2011) 52 Cal.4th 610, 692; People v. Avila (2006) 38
Cal.4th 491, 614–615.) The use of CALJIC No. 8.85, which does not identify
which sentencing factors are aggravating, mitigating, or both, is not
unconstitutional. (People v. Delgado, supra, 2 Cal.5th at p. 592; People v.
Hillhouse (2002) 27 Cal.4th 469, 509 [“The aggravating or mitigating nature of
the factors is self-evident within the context of each case.”].)
       The federal Constitution does not require intercase proportionality review
among capital cases. (Winbush, supra, 2 Cal.5th at p. 490; see Pulley v. Harris
(1984) 465 U.S. 37, 50–51.) “California’s death penalty law does not violate
equal protection by treating capital and noncapital defendants differently.
[Citation.]” (People v. Sánchez (2016) 63 Cal.4th 411, 488.) California’s use of
the death penalty does not violate international law, the federal Constitution, or the
Eighth Amendment’s prohibition against cruel and unusual punishment in light of
“evolving standards of decency.” (Cage, supra, 62 Cal.4th at p. 297; People v.
Zamudio (2008) 43 Cal.4th 327, 373.)




                                          50
                                   CONCLUSION
       We reverse Garton’s conviction for conspiracy to murder Dean Noyes and
affirm the judgment in all other respects.
                                              LIU, J.

WE CONCUR:

CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
KRUGER, J.




                                         51
         CONCURRING AND DISSENTING OPINION BY CHIN, J.

       I disagree with the majority’s conclusion that the trial court lacked
jurisdiction to try defendant for conspiracy to murder Dean Noyes (Dean). The
test that governs this issue here is whether defendant’s acts in California
constituted an attempt to murder Dean. Given the unequivocal evidence of
defendant’s intent to commit that murder, the actions defendant took in California
on February 6, 1998, to carry out his plan — assembling the members of the team
he had recruited to help him kill Dean; loading his car with the weapons,
ammunition, disguises, and other equipment he had gathered to commit the
murder; driving north with the team several hours to the California border and
crossing into Oregon, where he intended to kill Dean in a matter of hours — were
sufficient to establish an attempt to murder Dean. This conduct amply serves the
purpose of the overt act requirement: ensuring that a defendant is not punished for
a guilty mental state alone, by removing any uncertainty as to whether the
intended design will be carried out. And holding that it is sufficient to support an
attempted murder conviction would further the purpose of criminal attempt
liability: protecting the public by encouraging police to intervene when they
discover that a formulated and finalized plan to commit murder is actually
underway. Had police known on February 6, 1998, that defendant, heavily armed
and with paid accomplices, was on his way to carry out a murder he had carefully
planned over the course of many months, it surely would have been appropriate
for them to have intercepted him.
        These underlying purposes should guide our application of the relevant
precedents and inform our conclusion. The majority gives them insufficient
attention in concluding that defendant’s conduct in California cannot establish
attempted murder. I therefore dissent from the majority’s reversal of defendant’s
conviction for conspiracy to murder Dean. In all other respects, I concur in the
majority’s opinion.


                                 RELEVANT FACTS

        Defendant offered Dale Gordon and Norman Daniels money to assist in
Dean’s murder, and spent over a year planning with them and Dean’s wife, Lynn
Noyes (Lynn), to kill Dean in Oregon. As part of their planning, they shopped for
clothing so they would blend in when they were in Oregon killing Dean; they
obtained pictures of Dean, information about his typical daily whereabouts, and
keys to his house and cars in the event they failed to kill him at his workplace;
they went to Oregon in October 1997 to “scout out” Dean’s home and workplace;
they went to Oregon again in January 1998, met there with Lynn to discuss their
murder plans, and showed her guns, knives, ammunition, handcuffs, and latex
gloves to demonstrate they “were really going to do this”; and they had a final
planning meeting in late January or early February 1998 in Anderson, California,
at which they discussed killing Dean at his workplace or, as a backup, killing him
at his home. Shortly after the final planning meeting, defendant called Daniels
and told him that “it’s on,” “meaning that [they] were going up to Oregon” to kill
Dean.
        On February 6, 1998, defendant assembled the members of the murder
team at his house. He called Gordon’s place of employment and made up a story
that enabled Gordon to “leave work as soon as possible.” Defendant picked up
Daniels and took him back to his house, where they loaded defendant’s car with
                                          2
several silencers, latex gloves, two walkie-talkies, disguises, as many as six guns,
fully-loaded magazines, and knives. When Gordon arrived, the car was already
loaded, and defendant was “getting upset” because he wanted to get to Oregon “as
soon as possible.” Shortly thereafter, they all left for Oregon intending to kill
Dean at his workplace early the next morning. Defendant intended to do the
killing himself; Daniels and Gordon went along for backup and to provide help, if
defendant needed it. They drove to the California border — about 130 miles and
nearly one-third of the total distance to their destination — and crossed into
Oregon, arriving later that evening in Gresham, Oregon. At some point during the
trip, defendant called Lynn and said he “was on his way up to Oregon for
business” and that she “should know what he was referring to.” Early the next
morning, defendant went with Daniels and Gordon to a garage near Dean’s office,
where they intended to kill Dean. They waited there about three hours, but Dean
never showed up. Unbeknownst to defendant, Lynn had changed her mind about
wanting Dean killed, and had convinced Dean to drive to work on February 7 in a
car she knew defendant would not be looking for and that would not fit into the
garage where defendant was waiting to kill Dean.


                          RELEVANT LEGAL PRINCIPLES

       The majority correctly states many of the legal principles that apply in
determining whether defendant’s acts in California constituted an attempt to
commit murder. “In general, before an attempt to commit a crime can be made
out, some overt act towards its commission, other than a mere act of preparation
for its commission, must be established.” (People v. Compton (1899) 123 Cal.
403, 410.) The act must show that the defendant was “ ‘ “putting his or her plan
into action.” ’ ” (Maj. opn., ante, at p. 31.) Formulating “ ‘a definitive test’ ” for
applying this principle “ ‘has proved elusive’ ” (ibid.), because “ ‘ “[t]he line
                                           3
between mere preparation and conduct satisfying the act element of attempt . . . is
difficult to determine; the problem ‘is a question of degree and depends upon the
facts and circumstances of a particular case’ ” ’ ” (id. at p. 32). Here, however,
two fact-specific rules guide the inquiry. First, “[b]ecause there was clear
evidence of [defendant’s] intent to murder Dean,” only “ ‘ “slight acts in
furtherance of the design will constitute an attempt.” ’ ” (Maj. opn., ante, at p.
31.) Second, because “the crime involve[d] concerted action — and hence a
greater likelihood that the criminal objective [would] be accomplished [citation]
— there [was] a greater urgency for intervention by the state at an earlier stage in
the course of [defendant’s] conduct.” (Ibid.)
       In addition to these principles, which the majority correctly sets forth, our
case law recognizes several others. For an act to constitute an attempt, “it need
not be the last proximate or ultimate step toward commission of the crime or
crimes [citation], nor need it satisfy any element of the crime [citation]. . . . ‘ “[I]t
is sufficient if it is the first or some subsequent act directed towards [commission
of the crime] after the preparations are made.” ’ [Citation.]” (People v. Superior
Court (Decker) (2007) 41 Cal.4th 1, 8 (Decker).) It is also sufficient if it “would
lead a reasonable person to ‘believe a crime is about to be consummated absent an
intervening force.’ ” (Id. at p. 9.) In other words, if, by virtue of the act, “ ‘the
actual transaction has commenced which would have ended in the crime if not
interrupted, there is clearly an attempt to commit the crime.’ ” (People v. Mason
(1896) 113 Cal. 76, 79.)
       In applying these principles, it is crucial to keep in mind the purposes they
were established to further: setting proper limits for criminal attempt liability
while still serving the goal of criminal law “ ‘to protect society from those who
intend to injure it.’ ” (People v. Dillon (1983) 34 Cal.3d 441, 453 (Dillon).)
“ ‘Applying criminal culpability to acts directly moving toward commission of
                                            4
crime . . . is an obvious safeguard to society because it makes it unnecessary for
police to wait before intervening until the actor has done the substantive evil
sought to be prevented. It allows such criminal conduct to be stopped or
intercepted when it becomes clear what the actor’s intention is and when the acts
done show that the perpetrator is actually putting his plan into action.’
[Citations.]” (Ibid.) At the same time, “[t]o ensure that attempt principles do not
punish a guilty mental state alone, an act toward the completion of the crime is
required before an attempt will be recognized.” (People v. Johnson (2013) 57
Cal.4th 250, 258 (Johnson).) “[U]ntil [an overt] act occurs, one is uncertain
whether the intended design will be carried out.” (Decker, supra, 41 Cal.4th at p.
13.) “It is that quality of being equivocal that must be lacking before the act
becomes one which may be said to be a commencement of the commission of the
crime, or an overt act, . . . and this is so for the reason that so long as the equivocal
quality remains no one can say with certainty what the intent of the defendant is.”
(Miller, supra, 2 Cal.2d at pp. 531-532.)
       These principles have given rise to the following additional rules and
guidelines: “When, by reason of the defendant’s conduct, the situation is ‘without
any equivocality,’ and it appears the design will be carried out if not interrupted,
the defendant’s conduct satisfies the test for an overt act.” (Decker, supra, 41
Cal.4th at p. 13; see maj. opn., ante, at p. 34 [quoting Decker] .) “Public safety
would be needlessly jeopardized if the police were required to refrain from
interceding until absolutely certain in each case that the criminal would go through
with his plan. The law of attempts eliminates precisely that burden once the
subject has plainly demonstrated, by his actions, his intent presently to commit the
crime.” (Dillon, supra, 34 Cal.3d at p. 454.) Thus, as the majority explains,
“ ‘ “[w]henever the design of a person to commit crime is clearly shown, slight


                                            5
acts in furtherance of the design will constitute an attempt.” ’ ” (Maj. opn., ante,
at p. 31.)
       Consistent with the focus in the law of criminal attempts on the role of
unequivocality, we have, notwithstanding our general statement as to the adequacy
of preparatory acts, expressly acknowledged decisions from California and
elsewhere holding that where “the preparation for the [crime] was without any
equivocality, and the intent thus being proved, the preparation was sufficient to
constitute the overt act.” (Miller, supra, 2 Cal.2d at p. 532.) These decisions, we
have explained, fall within a “class of cases where the acts of preparation
themselves clearly indicate the certain unambiguous intent and suffice to
constitute the attempt.” (Ibid.; see also Decker, supra, 41 Cal.4th at p. 12
[“ ‘some preparations may amount to an attempt’ ”].)
       In short, as the majority observes, our decisions collectively establish “a
pragmatic, case-specific approach” for determining when a criminal attempt has
occurred. (Maj. opn., ante, at p. 32.) They also establish, as the majority notes,
that in making this determination, “ ‘ “courts should not destroy the practical and
common-sense administration of the law with subtleties as to what constitutes
preparation and what constitutes an act done toward the commission of a
crime.” ’ ” (Ibid.)

                                    DISCUSSION

       Although the majority and I generally agree on the governing legal
principles, I disagree with the majority’s application of those principles and would
hold that defendant’s acts in California on February 6, 1998, were sufficient to
support a conviction for the attempted murder of Dean. Defendant’s acts in
California on that date of assembling his murder team at his house, loading his car
with the weapons and equipment he intended to use to kill Dean, setting off for
                                          6
Oregon with Daniels and Gordon intending to kill Dean at his workplace the next
morning, and driving several hours to the California border and crossing into
Oregon toward his destination, clearly constituted far more than “ ‘ “slight acts in
furtherance of [his] design” ’ ” to murder Dean. (Maj. opn., ante, at p. 31.)
Through this conduct, defendant was “ ‘ “putting his or her plan into action” ’ ”
(ibid.) and taking steps “directed towards [commission of the crime] after the
preparations [were] made” ’ ” (Decker, supra, 41 Cal.4th at p. 8, italics added.)
These acts “would [have led] a reasonable person to ‘believe a crime [was] about
to be consummated absent an intervening force’ ” (id. at p. 9), and showed that
“ ‘the situation [was] “without any equivocality” ’ ” and that “ ‘the design [would]
be carried out if not interrupted’ ” (maj. opn., ante, at p. 34). Indeed, defendant
failed to complete the crime, not because he changed his mind, but because Lynn,
having had a change of heart, “interven[ed]” (Decker, at p. 9) and “interrupted”
(id. at p. 13) defendant’s plan by convincing Dean to drive to work on February 7
in a car she knew defendant would not be looking for and that would not fit into
the garage where defendant was waiting to commit the murder. Moreover, to the
extent, if any, that defendant’s acts in California may arguably be characterized as
“preparation,” under our case law, they “clearly indicate[d] the certain
unambiguous intent,” and therefore “suffice[d] to constitute the attempt.” (Miller,
supra, 2 Cal.2d at p. 532.)
       Several of our prior decisions support these conclusions. In People v.
Mayen (1922) 188 Cal. 237, 255 (Mayen), the defendant was convicted of
attempted grand larceny, and asserted on appeal that the evidence was insufficient
to sustain his conviction. We disagreed, citing the following evidence: The
defendant, through a confederate, induced the intended victim to agree to
contribute money towards a “framed up . . . stock gambling investment.” (Ibid.)
After the intended victim obtained the money, the defendant “asked” him “to turn
                                          7
[it] over,” but was arrested “before the payment was actually made.” (Id. at p.
256.) On these facts, we held that the defendant’s acts went “far beyond the point
of mere preparation” and constituted an “actual attempt . . . to get possession of
the money.” (Ibid.) Most significantly for present purposes, we reached this
conclusion even though the defendant was arrested “while the parties were on their
way from Los Angeles to Oakland, where the deal was to be consummated.”
(Ibid.) Mayen thus supports the conclusion that, in this case, defendant committed
attempted murder when, on February 6, 1998, he assembled Daniels and Gordon
at his house, loaded his car with weapons and other necessary equipment, and
drove north several hours “on [his] way from” his home in California to Oregon,
“where the [murder plot] was to be consummated” in a matter of hours. (Ibid.)
       In People v. Stites (1888) 75 Cal. 570, 570-571 (Stites), the defendant was
convicted of attempting to place an obstruction upon a railroad track in San
Francisco, and asserted on appeal that the evidence was insufficient to sustain his
conviction. The evidence showed that on the day preceding his arrest, he and a
confederate discussed “ ‘how they could most advantageously and
effectively . . . place an explosive upon the track,’ ” and agreed to “ ‘meet’ ” early
the next morning at the junction of Turk and Hyde streets in San Francisco “ ‘for
the purpose of immediately proceeding to put in execution [their] project.’ ” (Id.
at p. 572.) Later, the defendant prepared a “ ‘bomb’ ” using dynamite cartridges
the confederate had given him. (Id. at p. 573.) The next morning, about 15
minutes before the time of the rendezvous, the defendant left his house with the
bomb in his coat pocket, and started walking to the meeting spot. (Ibid.) While
still “ ‘on his way to meet his confederate,’ ” he was intercepted and arrested by
police. (Ibid.) On these facts, we held that “ ‘when the [defendant] left his
house . . . and went to Turk Street pursuant to the antecedent arrangement between
his confederate and himself, it amounted to an overt act done by him for the
                                          8
purpose of effecting the crime intended, and was in law and fact a criminal
attempt.’ ” (Id. at p. 576.) We explained that, although there is “ ‘a difference
between the preparation antecedent to the offense and the actual attempt,’ ” “ ‘if
the actual transaction has commenced which would have ended the crime if not
interrupted, there is clearly an attempt to commit the crime.’ ” (Id. at pp. 576-
577.)
        Consistent with Stites, I conclude in this case that “when [defendant] left
his house” in California with Gordon, Daniels, and the weapons, ammunition, and
equipment he had gathered to kill Dean, and he “went to” the California border
and crossed into Oregon “pursuant to [his] antecedent arrangement” with “his
confederate[s],” he committed “an overt act . . . for the purpose of effecting the
crime intended,” which “was in law and fact a criminal attempt.” (Stites, supra,
75 Cal. at p. 576.) Based on those acts, it can “ ‘fairly be said’ ” (maj. opn., ante,
at p. 32) that “ ‘the actual transaction ha[d] commenced which would have ended
in the crime if not interrupted’ ” (Stites, at pp. 576-577) by Lynn’s change of heart
and her resulting effort to divert Dean from the garage where defendant was
waiting to commit the murder.
        Supporting this conclusion is the Mississippi Supreme Court’s decision in
Stokes v. State (Miss. 1908) 46 So. 627 (Stokes), which, as we long ago explained,
falls within the “class of cases where the acts of preparation themselves clearly
indicate the certain unambiguous intent and suffice to constitute the attempt.”
(Miller, supra, 2 Cal.2d at p. 532.) Stokes involved facts strikingly similar to
those now before us. The defendant there was convicted of attempting to murder
the husband of a woman with whom he had “relations . . . of a very friendly
nature,” “both to get rid of” the husband and “to realize on certain policies of life
insurance” that he “was carrying for the benefit of his wife.” (Stokes, at p. 628.)
The defendant hired someone to commit the killing as the husband returned home
                                           9
from a lodge meeting. (Ibid.) On the night the killing was to occur, the defendant
and the would-be assassin met at the woman’s home, and then “proceeded”
together “to the place where” the killing was to occur. (Ibid.) The defendant
brought a loaded gun, and was arrested as he was handing it to the assassin, who
had secretly informed the police of the defendant’s plan. (Ibid.)
       In finding that the defendant in Stokes had committed “an overt act”
sufficient to sustain his conviction of attempted murder, the court explained:
“[W]hen the facts show, in furtherance of the design, that a gun has been procured
and loaded, and the party so procuring and loading the gun has armed himself and
started out on his mission to kill, but is prevented from carrying out his design by
such extraneous circumstance as that the party he intends to kill does not come to
the point where he expected to carry out his design, . . . , he is clearly guilty of the
attempt. When [the defendant] attempted to procure [a hired assassin] to
perpetrate this crime, and in furtherance of this purpose took the gun, loaded it,
and started with him to the point where the killing was to occur, the act was an act
done tending to effect the commission of the crime . . . and was an attempt. In this
stage it had proceeded beyond mere preparation or intent, and was an actual step
taken towards the commission of the crime. If the jury believed, as they did
believe, that the starting out with the gun was for the purpose of stationing [the
hired assassin] at a point where he could do the killing and was in furtherance of
the design to kill [the husband], this was an act done, and defendant was properly
convicted. The public welfare and peace [are] better subserved, and the lives of
citizens better protected, by the holding that these acts constitute criminal attempt,
as in fact they do, than would any attempted refinement of the law which would
result in a contrary view.” (Stokes, 46 So. at pp. 628-629, italics added.)
“[W]henever the design of a person to commit crime is clearly shown, slight acts
done in furtherance of this design will constitute an attempt, and this court will not
                                           10
destroy the practical and commonsense administration of the law with subtleties
[sic] as to what constitutes preparation and what [constitutes] an act done toward
the commission of a crime. Too many subtle distinctions have been drawn along
these lines for practical purposes. Too many loopholes have been made whereby
parties are enabled to escape punishment for that which is known to be criminal in
its worse sense.” (Id. at p. 629.)
       Although more than a century has passed since Stokes was decided, just 11
years ago, we described it as “ ‘[o]ne of the leading cases in the United States on
attempt to commit a crime,’ ” we identified it as the source of California’s “slight-
acts rule,” and we relied on it in applying that rule “to the crime of attempted
murder.” (Decker, supra, 41 Cal.4th at p. 10.) Consistent with Stokes, I conclude
that defendant’s acts in California on February 6, 1998, “in furtherance of” his
purpose and plan to kill Dean — loading his car with weapons, ammunition, and
other equipment, “start[ing] with” his hired accomplices “to the point where the
killing was to occur,” driving about 130 miles north and crossing the state line into
Oregon — were “act[s] done tending to effect the commission of the crime” and
constituted “an attempt.” (Stokes, supra, 46 So. at p. 628.) With those acts,
defendant had “started out on his mission to kill, but [was] prevented from
carrying out his design by” the “extraneous circumstance” that Dean, having been
persuaded by Lynn to drive a different car to work, did “not come to the point
where [defendant] expected to carry out his design.” (Ibid.)
       In reaching its contrary conclusion, the majority asserts that defendant’s
acts in California “did not occur in close proximity,” either geographic or
temporal, to the planned crime scene, the intended victim, and defendant’s further
actions to commit the murder in Oregon on the morning of February 7. (Maj.
opn., ante, at p. 33.) “While in California,” the majority states, defendant “could
not ‘enter’ the murder scene [citation], ‘hid[e] in a position that would give him a
                                         11
clear shot’ [citation], or even ‘go[] to the general vicinity’ of the planned murder
scene [citation].” (Id. at pp. 33-34.) Moreover, the majority concludes, the
“night” that “separated” defendant’s actions in California on February 6 from his
actions in Oregon on the morning of February 7 constituted a “significant temporal
gap” that “shows” that, when defendant entered Oregon, the plot to kill Dean “was
not ‘in such progress that it [would] be consummated unless interrupted by
circumstances independent of the will of the attempter . . . .’ ” (Id. at p. 36.)
       Given the considerable evidence of defendant’s intent to kill Dean and the
purposes of the overt act requirement and criminal attempt liability, the majority
accords these temporal and geographic considerations too much weight. In Stites,
supra, 75 Cal. at page 576, we quoted and adopted the lower court’s observation
that “ ‘in considering whether a particular act done amounts to an attempt in a
criminal sense, the proximity or remoteness of the person or thing intended to be
injured is generally an important element.’ ” However, we also noted the
impossibility of “ ‘fram[ing] any universal definition’ ” of an “ ‘ “attempt” ’ ” that
would “ ‘precisely indicat[e] the lines of inclusion and exclusion’ ” and “ ‘be both
positively and negatively accurate, when applied to the facts of a particular
case.’ ” (Id. at p. 575.) And we consequently advised that “ ‘ “the special
facts” ’ ” of “ ‘ “each case” ’ ” must be considered “ ‘ “in determining whether or
not a criminal attempt has been proven.” ’ ” (Id. at p. 579.) We also emphasized
that “ ‘if the actual transaction has commenced which would have ended the crime
if not interrupted, there is clearly an attempt to commit the crime.’ ” (Id. at pp.
576-577.)
       Moreover, since Stites, we have (1) emphasized that “[w]hether acts done in
contemplation of the commission of a crime are merely preparatory or whether
they are instead sufficiently close to the consummation of the crime is a question
of degree and depends upon the facts and circumstances of a particular case”
                                          12
(Decker, supra, 41 Cal.4th at p. 14); (2) adopted the slight acts rule (id. at p. 8);
(3) held that “the plainer the intent to commit the offense, the more likely that
steps in the early stages of the commission of the crime will satisfy the overt act
requirement” (Dillon, supra, 34 Cal.3d at p. 455); (4) held that criminal attempt
liability exists “ ‘when it becomes clear what the actor’s intention is and when the
acts done show that the perpetrator is actually putting his plan into action’ ” (id. at
p. 453); and (5) stated that “where . . . the crime involves concerted action — and
hence a greater likelihood that the criminal objective will be accomplished
[citation] —there is a greater urgency for intervention by the state at an earlier
stage in the course of that conduct” (Decker, at pp. 10-11). Thus, while the
geographic proximity of the intended victim may, depending on the facts, be “an
important element” (Stites, supra, 75 Cal. at p. 576, italics added), it is not, under
our case law, determinative. Notably, the majority cites no case holding that a
defendant who was in the process of carrying out a finalized plan to commit a
crime — by driving several hours with accomplices and the necessary weapons
and equipment toward the location where the crime was to be committed — had
not committed an attempt because he had not yet reached his destination.
       On the contrary, the majority expressly recognizes that in Decker, we found
that acts of a defendant committed “far away from his victim” constituted
“sufficient evidence of attempted murder.” (Maj. opn., ante, at p. 34.) In Decker,
the defendant offered an undercover detective $35,000 to kill both the defendant’s
sister and, if necessary “to avoid having a witness,” the sister’s friend. (Decker,
supra, 41 Cal.4th at p. 6.) The defendant provided descriptions of his sister, her
mode of dress, her residence, her office, her car, and her daily habits. (Ibid.) The
detective proposed committing the killing during a staged robbery or carjacking,
and asked for a down payment. (Ibid.) Two days later, during a meeting at a golf
course, the defendant gave the detective $5,000, promised to pay the balance when
                                           13
the job was done, and reiterated that his sister’s friend, if present, should be killed
as well. (Id. at pp. 6-7.) The detective replied that he could get the job done
quickly, and said, “ ‘once I leave here, it’s done.’ ” (Id. at p. 7.) When asked if he
was sure he wanted to go through with the murder, the defendant replied, “ ‘I am
absolutely, positively, 100 percent sure,” and urged the detective to commit the
murder “ ‘as fast as you can.’ ” (Ibid.) The detective drove off, and the defendant
was arrested a short time later. (Ibid.) Although, as the majority recognizes, the
defendant’s act in Decker of giving the detective a down payment occurred “far
away from his victim” (maj. opn., ante, at p. 33), we held that with that act, the
defendant “was ‘ “actually putting his plan into action” ’ ” for purposes of attempt
liability (Decker, supra, 41 Cal.4th at p. 9). The defendant’s acts, we explained,
“would lead a reasonable person to ‘believe a crime is about to be consummated
absent an intervening force’ — and thus that ‘the attempt is underway.’
[Citation.] . . . Although [the defendant] did not himself point a gun at his sister,
he did aim at her an armed professional who had agreed to commit the murder.”
(Ibid.) A different result, we found, was not warranted by the fact that the
defendant committed these acts “in a parking lot” rather than near “the victim’s
home.” (Id. at p. 12, fn. 2.) This finding and our conclusion undermine the
majority’s conclusion here that defendant’s acts in California were insufficient
because they “did not occur in close [geographic] proximity to the victim or to the
anticipated site of the murder.” (Maj. opn., ante, at p. 33.)
       Indeed, Decker also undermines the majority’s conclusion that the
“temporal gap” between defendant’s acts in California and his arrival in Oregon
precludes liability for attempted murder. (Maj. opn., ante, at p. 36.) When the
defendant in Decker provided the down payment and promised to pay the balance
upon the job’s completion, the detective said “he was ‘convinced’ he would see
the [sister] the next day, and that he could get this ‘job’ done quickly.” (Decker,
                                          14
supra, 41 Cal.4th at p. 7, italics added.) Thus, we held in Decker that the
defendant’s act of making the down payment “ ‘ “actually put[] his plan into
action” ’ ” for purposes of attempt liability and “would lead a reasonable person to
‘believe a crime is about to be consummated absent an intervening force’ ” (id. at
p. 9), notwithstanding the defendant’s understanding, belief, and expectation that
the detective would commit the murder the next day at the earliest. This holding
refutes the majority’s conclusion that the “night” that “separated” defendant’s
actions in California on February 6, 1998, from his actions in Oregon the next
morning constituted a “significant temporal gap” establishing that when he entered
Oregon, his plan to kill Dean “was not ‘in such progress that it [would] be
consummated unless interrupted by circumstances independent of the will of the
attempter . . . .’ ” (Maj. opn., ante, at p. 36.)
       In these respects, Decker is similar to our decision over a century ago in
People v. Botkin (1901) 132 Cal. 231 (Botkin). There, the defendant, in San
Francisco, mailed a box of poisoned candy to a woman in Delaware, “with intent
that” she would there eat the candy and die as a result. (Id. at p. 232.) We
concluded that the defendant’s acts in California — “[p]reparing and sending the
poisoned candy to” the woman in Delaware — “coupled with a murderous intent,
constituted an attempt to commit murder.” (Id. at p. 233.) Thus, we found
sufficient evidence of an attempt even though (1) the defendant’s actions to
implement her clear criminal intent “did not occur in close proximity to the victim
or to the anticipated site of the murder” (maj. opn., ante, at p. 33), and (2) the
“temporal gap between” those actions and the additional acts necessary for
completion of the murder was, given the speed of the mail in the early 1900’s,
surely larger than the temporal gap between defendant’s acts in California and his
“arrival at the location where [he] planned to kill” Dean (id. at p. 36).


                                            15
       The majority’s proximity analysis is also inconsistent with Mayen. As
explained above, we there held that the defendant’s acts went “far beyond the
point of mere preparation” and constituted an “actual attempt . . . to get possession
of the [intended victim’s] money,” even though the defendant was arrested “while
the parties were on their way from Los Angeles to Oakland, where the deal was to
be consummated.” (Mayen, supra, 188 Cal. at p. 256, italics added.) Thus, we
found sufficient evidence of an attempt even though (1) the defendant’s actions to
implement his clear criminal intent “did not occur in close proximity to . . . the
anticipated site of the [crime]” (maj. opn., ante, at p. 33), and (2) the “temporal
gap between” those actions and the additional acts necessary for the crime to be
completed was, given the means of travel in the early 1900’s, at least as large as,
and likely larger than, the temporal gap between defendant’s acts in California and
his “arrival at the location where [he] planned to kill” Dean (id. at p. 36).
Notwithstanding these factors, we held, quoting Stites, that “ ‘the actual
transaction ha[d] commenced which would have ended in the crime if not
interrupted,’ ” and that therefore, “ ‘there [was] clearly an attempt to commit the
crime.’ ” (Mayen, at p. 256.)
       Of these decisions, the majority mentions only Decker, but its effort to
distinguish that decision is unpersuasive. Emphasizing Decker’s statement that
the defendant there “ ‘had effectively done all that he needed to do to ensure that
[the victims] be executed’ ” (maj. opn., ante, at p. 34), the majority observes that,
because defendant in this case “planned to be an armed member of a group that
would murder Dean in Oregon,” his acts in California constituted only “some, but
not all, of the things that ‘he needed to do’ [citation] to murder” Dean (id. at pp.
34-35). Contrary to the majority’s analysis, in observing that the defendant in
Decker had done “all that he needed to do” to accomplish his intended crimes
(Decker, supra, 41 Cal.4th at p. 14), we were not establishing that as the test for
                                          16
whether an attempt has occurred. Instead, we were simply describing the state of
the evidence in the case, a state that was certainly sufficient to establish an attempt,
but not necessary. Indeed, to read Decker as establishing that there is no attempt
unless the defendant did all that he or she needed to do to accomplish the intended
crimes, would be inconsistent with the following principles we stated in our
opinion: (1) slight acts are enough when the intent to commit a crime is clearly
shown (id. at p. 8); (2) the slight acts rule applies to an attempt to commit murder
(id. at p. 10); and (3) “[f]or an attempt, the overt act . . . need not be the last
proximate or ultimate step toward commission of the crime or crimes,” but may be
“ ‘ “the first or some subsequent act directed towards that end after the
preparations are made” ’ ” (id. at p. 8).
       The majority’s narrow reading of Decker is also inconsistent with several
other aspects of that opinion. We explained there that, because “ ‘ “all acts
leading up to the ultimate consummation of a crime are by their very nature
preparatory,” ’ ” “[c]onduct that qualifies as mere preparation and conduct that
qualifies as a direct but ineffectual act toward commission of the crime exist on a
continuum,” and “[t]he difference between them ‘is a question of degree.’ ”
(Decker, supra, 41 Cal.4th at p. 12.) We also explained that, in light of “[t]he
purpose of requiring an overt act” — resolving “uncertain[ty]” as to “whether the
intended design will be carried out” — “[w]hen, by reason of the defendant’s
conduct, the situation is ‘without any equivocality,’ and it appears the design will
be carried out if not interrupted, the defendant’s conduct satisfies the test for an
overt act.” (Id. at p. 13; see maj. opn., ante, at p. 34 [quoting Decker].) We
cautioned that “[w]here . . . the defendant’s intent is unmistakable, ‘ “the courts
should not destroy the practical and common-sense administration of the law with
subtleties as to what constitutes preparation and what constitutes an act done
toward the commission of a crime.” ’ ” (Decker, at p. 13.) We also emphasized
                                            17
that “where . . . the crime involves concerted action — and hence a greater
likelihood that the criminal objective will be accomplished [citation] —there is a
greater urgency for intervention by the state at an earlier stage in the course of
that conduct. [Citation.]” (Id. at pp. 10-11; maj. opn., ante, at p. 31.)
       The majority disregards these broad statements and principles in attempting
to distinguish Decker based on defendant’s decision “to be an armed member of a
group that would murder Dean in Oregon” — rather than to “arrange to murder
[Dean] from afar” — and his consequent failure, before crossing the state line into
Oregon, to do “all . . . of the things that ‘he needed to do’ [citation] to murder”
Dean. (Maj. opn., ante, at pp. 34-35.) In focusing on these facts, the majority fails
to recognize that defendant’s conduct in California amply fulfilled the “purpose
of” the overt act requirement, by resolving “uncertain[ty]” as to whether defendant
would carry out his “intended design,” rendering “the situation . . . ‘without any
equivocality,’ ” and making “it appear[] the design [would] be carried out if not
interrupted.” (Decker, supra, 41 Cal.4th at p. 13.) It also fails to recognize the
significance of the fact that this case “involve[d] concerted action,” such that there
was “a greater likelihood that the criminal objective [would] be accomplished”
and “a greater urgency for intervention by the state at an earlier stage in the
course of that conduct. [Citation.]” (Id. at pp. 10-11.) In disregard of these
crucial underlying considerations, it attempts to draw a sharp line, based on
temporal and geographic proximity, between “[c]onduct that qualifies as mere
preparation and conduct that qualifies as a direct but ineffectual act toward
commission of the crime,” instead of recognizing that such conduct “exist[s] on a
continuum.” (Id. at p. 12.)
       Finally, the majority does precisely what Decker directs courts not to do:
“destroy the practical and common-sense administration of the law with subtleties
as to what constitutes preparation and what constitutes an act done toward the
                                          18
commission of a crime.” ’ ” (Decker, supra, 41 Cal.4th at p. 13.) According to
the majority, had defendant, after assembling Gordon and Daniels at his house on
February 6 and loading his car with the necessary weapons and equipment, simply
stayed home and “sent his accomplices off to murder Dean without further
assistance,” he would, under Decker, have committed attempted murder. (Maj.
opn., ante, at p. 35.) It defies common sense to hold, as does the majority, that
defendant did not commit attempted murder simply because he decided instead to
accompany his accomplices to Oregon and, to ensure that his plan was carried out,
participate in the killing as “an armed member” of the murder team. (Id. at p. 34.)
Certainly, in terms of the purpose of the overt act requirement, defendant’s act of
going to Oregon so he could personally commit the murder, instead of staying at
home, did not make the situation more “equivocal” (Miller, supra, 2 Cal.2d at pp.
531-532) or increase the risk he would be punished for “a guilty mental state
alone” (Johnson, supra, 57 Cal.4th at p. 258). On the contrary, that act, by
“evidenc[ing]” defendant’s “ ‘seriousness of purpose’ ” and bringing “the object
of [his] contract” with Daniels and Gordon “ ‘closer to fruition,’ ” rendered the
situation less equivocal, made it more apparent that “the design [would] be carried
out if not interrupted” (Decker, at p. 13), and decreased the risk defendant would
be punished solely for a guilty mental state.
       Moreover, in terms of the purpose of imposing criminal liability for
attempt — protecting the public — defendant’s act of going to Oregon so he could
ensure that Dean was killed heightened the need for police intervention. In
Decker, supra, 41 Cal.4th at page 13, we said that “[i]t blinks reality to equate the
threat posed by an individual who has merely invited another, perhaps
unsuccessfully, to commit murder with the threat posed by an individual who has
already reached an agreement with a hired killer to commit murder, finalized the
plans, and made the [down payment] under the contract to kill.” It likewise
                                         19
“blinks reality” (ibid.) to conclude, as the majority apparently does, that the threat
posed by someone who has reached an agreement with two hired killers to commit
murder, finalized the plans, and then set off with them to commit the crime, is less
than the threat posed by someone who instead stays home and “sen[ds] his
accomplices off [by themselves] to murder” his intended victim. (Maj. opn., ante,
at p. 35.) Because defendant’s act in California of driving toward Oregon for
several hours, heavily armed and with accomplices, made “clear that he was
‘ “actually putting his plan into action” ’ ” (Decker, at p. 9), it surely would have
been appropriate for police in California to have “ ‘intercepted’ ” him as he made
his way toward the border (Dillon, supra, 34 Cal.3d at p. 453). Indeed, police
officers aware of that act, and of defendant’s murderous intent, would clearly have
been remiss in failing to do so. “The public welfare and peace [would be] better
subserved, and the lives of citizens better protected, by [a] holding that these acts
constitute criminal attempt,” than by the majority’s “attempted refinement of the
law which . . . result[s] in a contrary view.” (Stokes, supra, 46 So. at p. 629.)
       Thus, by holding that defendant’s decision to go to Oregon and participate
in the killing actually precludes his conduct in California from constituting
attempted murder, the majority, contrary to Decker, supra, 41 Cal.4th at page 13,
“ ‘ “destroy[s] the practical and common-sense administration of the law with
subtleties as to what constitutes preparation and what constitutes an act done
toward the commission of a crime.” ’ ” It also applies our precedents without
consideration of the underlying purpose they were intended to serve: setting
proper limits for criminal attempt liability — through the overt act requirement —
while still protecting society from those who intend to injure it.
       In addition to misreading Decker, the majority appears to misread the
factual record in this case when it asserts that “our case law does not suggest that a
defendant with clearly shown intent need only make preparations or start moving
                                          20
toward the intended victim to be guilty of attempted murder.” (Maj. opn., ante, at
p. 37.) According to the evidence at trial, defendant did not merely “make
preparations or start moving toward [his] intended victim.” (Ibid.) Instead, after
many months of elaborate “preparations” (ibid.), defendant, on February 6, 1998,
assembled his hired accomplices at his house, loaded his car with the weapons and
equipment he had gathered, “start[ed] moving toward [his] intended victim” in
Oregon (ibid.), and while still in California, drove about 130 miles north to the
California border and crossed into Oregon, thus completing almost one-third of his
journey to the location where, in a matter of hours, he intended to kill Dean.
These acts “evidence[d] [defendant’s] ‘seriousness of purpose’ and [brought] the
object of [his] contract [with Gordon and Daniels] ‘closer to fruition.’ ” (Decker,
supra, 41 Cal.4th at p. 13.) And in light of the compelling evidence of defendant’s
intent to kill Dean, they clearly constituted “direct movement[s] toward the
commission [of the offense] after the preparations [were] made,” and clearly
“show[ed] that [defendant was] putting his . . . plan into action” (id. at p. 8), that
“the situation [was] ‘without any equivocality,’ ” and that his plan would have
been “carried out” had it not been “interrupted” (id. at p. 13) by Lynn’s successful
effort to divert Dean to a different garage. The majority’s conclusion that, on the
record here, this cannot even “ ‘fairly be said’ ” (maj. opn., ante, at p. 32) is
difficult to understand.
       In any event, contrary to the majority’s statement, “our case law” does, in
fact, “suggest” that where intent to commit a crime is “clearly shown,” a defendant
who “make[s] preparations” and “start[s] moving toward the intended victim” may
“be guilty of attempted murder.” (Maj. opn., ante, at p. 37.) As explained above,
Stites, supra, 75 Cal. 570, and Mayen, supra, 188 Cal. 237, both support this
conclusion. As I have also previously explained, so too does the Mississippi
Supreme Court’s decision in Stokes, which we have endorsed, followed, and
                                           21
described as “ ‘[o]ne of the leading cases in the United States on attempt to
commit a crime’ ” (Decker, supra, 41 Cal.4th at p. 10). Again, the majority
discusses none of these decisions.
       Moreover, of the decisions the majority cites in support of its statement,
several actually support my conclusion. The majority first cites Miller, but Miller
was not a case in which the defendant’s intent was “clearly shown.” (Maj. opn.,
ante, at p. 36.) On the contrary, we there found the evidence of attempted murder
insufficient precisely because “no one could say with certainty whether the
defendant had come” armed with a gun “to kill” the person who had been
annoying his wife “or merely to demand his arrest by the constable.” (Miller,
supra, 2 Cal.2d at p. 532.) In addition, it was in Miller that we (1) recognized a
“class of cases where the acts of preparation themselves clearly indicate the certain
unambiguous intent and suffice to constitute the attempt,” and (2) included within
that class Stokes’s holding “that, the intent being clear, the taking of a loaded gun
and going in search of the intended victim constituted an attempt.” (Miller, at p.
532.) In this regard, Miller clearly does “suggest” that, given defendant’s “clearly
shown intent” (maj. opn., ante, at p. 37), he committed attempted murder when, on
February 6, 1998, he assembled his accomplices at his house, loaded a car with the
weapons and other equipment he had collected, started off for Oregon, and drove
for several hours before crossing the California border into Oregon, where he
planned to kill Dean in a matter of hours.
       Dillon, which the majority also cites (maj. opn., ante, at p. 37), likewise
suggests that conclusion. There, the defendant, while trying to take marijuana
from a marijuana farm, shot and killed someone who was guarding the farm.
(Dillon, supra, 34 Cal.3d at pp. 451-452.) We affirmed the defendant’s conviction
of attempted robbery even though the defendant never “actually encroach[ed] on
the marijuana field,” reasoning that, in light of “clear evidence of” his intent, the
                                          22
jury could have “rationally” found that the following acts established he was
engaged in an attempt to commit robbery: he and his accomplices armed and
disguised themselves, set off for the farm, made their way past barricades posted
with “no trespassing” signs, arrived on the scene carrying the means of forcibly
subduing any opposition, divided themselves into small groups, encircled the field
and watched for their opportunity, and persisted in their enterprise even after
seeing armed guards. (Id. at p. 456.) However, in setting forth these facts, we
were simply describing the evidence in the case, and were not, as the majority
seems to be suggesting, establishing some factual threshold for attempt liability.
This is clear from our discussion of the law governing liability for attempts, which
explained: “Acts that could conceivably be consistent with innocent behavior
may, in the eyes of those with knowledge of the actor’s criminal design, be
unequivocally and proximately connected to the commission of the crime; it
follows that the plainer the intent to commit the offense, the more likely that steps
in the early stages of the commission of the crime will satisfy the overt act
requirement.” (Id. at p. 455, italics added.) These statements support the
conclusion that, because defendant’s intent to kill Dean could not have been
“plainer,” his acts in California on February 6, 1998, pursuant to his plan to kill
Dean a few hours later in Oregon, “satisfy the overt act requirement.” (Ibid.)
       Other aspects of Dillon also support this conclusion. We there explained
that “[p]ublic safety would be needlessly jeopardized if the police were required to
refrain from interceding until absolutely certain in each case that the criminal
would go through with his plan” (Dillon, supra, 34 Cal.3d at p. 454), and that “no
public purpose is served by drawing fine distinctions” as to what is and is not an
overt act where the evidence clearly shows that “the defendant intended to commit
a crime and was in the process of attempting to carry out that intent” (id. at p.
453). In support of this discussion, we cited a federal decision stressing “the
                                          23
importance of a rule” that “encourage[s] early police intervention where a suspect
is clearly bent on the commission of crime” (U.S. v. Stallworth (2d Cir. 1976) 543
F.2d 1038, 1041, italics added), and “that enables society to punish malefactors
who have unequivocally set out upon a criminal course without requiring law
enforcement officers to delay until innocent bystanders are imperiled” (id. at p.
1040, italics added). (Dillon, at p. 453.) In light of these considerations, we
explained, criminal liability for attempt attaches “ ‘when it becomes clear what the
actor’s intention is and when the acts done show that the perpetrator is actually
putting his plan into action.’ ” (Ibid.) The evidence here is clear that defendant
“intended to commit a crime” — killing Dean — and that, in driving to Oregon
with accomplices, weapons, and other equipment, he was “ ‘actually putting his
plan into action’ ” (ibid.), “was in the process of attempting to carry out [his]
intent” (ibid.), was “clearly bent on the commission of crime” (Stallworth, at p.
1041), and had “unequivocally set out upon a criminal course” (id. at p. 1040).
Thus, contrary to Dillon’s teachings, the majority’s effort to “draw[] fine
distinctions” as to what is and is not an overt act, and its conclusion that defendant
needed to have gotten even closer to committing the murder, serve “no public
purpose” (Dillon, at p. 453) and “needlessly jeopardize[]” public safety (id. at p.
454).
        The other decisions the majority cites do not support its view. In People v.
Anderson (1934) 1 Cal.2d 687, we rejected the defendant’s argument that there
was insufficient evidence of an overt act to establish attempted robbery, stating:
“Defendant’s conduct in concealing the gun on his person and going to the general
vicinity of the Curran theater with intent to commit robbery may, for present
purposes, be classified as mere acts of preparation but when he ‘walked in there
[Curran Theater entrance] about two feet from the grill’ and ‘pulled out the gun’
and ‘was just going to put it up in the cage when it went off’, we are satisfied that
                                          24
his conduct passed far beyond the preparatory stage and constituted direct and
positive overt acts that would have reasonably tended toward the perpetration of
the robbery.” (Id. at p. 690, italics added.) It is clear from the italicized phrases in
the preceding quote that we did not hold that the defendant’s acts of “going to the
general vicinity of the Curran theater” with a concealed gun were insufficient;
rather, we assumed, for “purposes” of discussion, that those acts “may . . . be
classified as mere acts of preparation,” because the defendant had committed
additional acts that went “far beyond the preparatory stage.” (Ibid., italics added.)
Indeed, our conclusion that the defendant’s additional acts went “far beyond the
preparatory stage” (ibid., italics added) actually supports the conclusion that the
defendant had committed the requisite overt act well before committing all of
those additional acts.
       Finally, in People v. Hajek and Vo (2014) 58 Cal.4th 1144, 1194, in
rejecting the defendants’ argument that there was insufficient evidence of an overt
act to establish attempted murder, we stated: “At the point defendants entered the
Wang residence and took Alice and Su Hung hostage, it can fairly be said they
were ‘ “ ‘actually putting [their murderous] plan into action.’ ” ’ ” According to
the majority, this statement “impl[ies] that the point of attempt had not yet been
reached when [the] defendants began driving to the residence, even though they
had weapons and planned to murder the family.” (Maj. opn., ante, at p. 37.) In
my view, it implies no such thing. Rather, it is yet another example of a court
addressing the state of the evidence. Our conclusion that, on the evidence we
cited, it could “fairly be said” the defendants were putting their plan into action,
does not imply, let alone establish, that the same could not also “fairly be said” at
some earlier point. (Hajek and Vo, at p. 1194.)
       As we have “repeatedly” acknowledged, “the line between mere
preparation and conduct satisfying the act element of attempt often is difficult to
                                          25
determine; the problem ‘is a question of degree and depends upon the facts and
circumstances of a particular case.’ [Citation.]” (Watkins, supra, 55 Cal.4th at p.
1021.) Here, consistent with Decker, I conclude that “in light of [defendant’s]
clearly expressed intent” (Decker, supra, 41 Cal.4th at pp. 8-9) to kill Dean, “[t]he
purpose of requiring an overt act” (id. at p. 13), the goal of protecting the public,
and the “greater urgency” for “earlier” police “intervention” created by
defendant’s “concerted action” with Daniels and Gordon (id. at pp. 10-11),
defendant’s acts in California on February 6, 1998, were “sufficient . . . under the
slight-acts rule to hold him to answer to the charge[] of attempted murder” (id. at
p. 9). I dissent from the majority’s contrary conclusion, and its consequent
holding that the trial court lacked jurisdiction to try defendant for conspiracy to
murder Dean.

                                                          CHIN, J.

WE CONCUR:

CUÉLLAR, J.
POOCHIGIAN, J.*




——————————————————
*      Associate Justice of the Court of Appeal, Fifth Appellate District, assigned
by the Chief Justice pursuant to article VI, section 6 of the California Constitution.
                                          26
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Garton
__________________________________________________________________________________

Unpublished Opinion
Original Appeal XXX
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No.S097558
Date Filed: March 5, 2018
__________________________________________________________________________________

Court: Superior
County: Shasta
Judge: Bradley L. Boeckman

__________________________________________________________________________________

Counsel:

Jeffrey J. Gale, under appointment by the Supreme Court, for Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, David A. Rhodes, Sean M. McCoy and Daniel B.
Bernstein, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Jeffrey J. Gale
111 Bank Street, #303
Grass Valley, CA 95945-6518
(530) 320-2777

Daniel B. Bernstein
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 324-5171